

 
EXHIBIT 10.2
 
EXECUTION VERSION


ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the first day of March, 2011, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Citibank, N.A., a national banking
association, not in its individual capacity but solely as trustee (in such
capacity, the “Trustee” or the “Assignee”) under a Pooling and Servicing
Agreement dated as of February 1, 2011 (the “Pooling Agreement”), and First
Republic Bank, a California-chartered bank (the “Bank”).


In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this
Agreement.  Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Sale and Servicing Agreement.  Assignor will
sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase and
Sale Agreement dated the date hereof, and Depositor will sell the Mortgage Loans
to Assignee pursuant to the Pooling Agreement.


Assignment and Assumption


1.           Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Depositor hereby accepts such
assignment from Assignor and assumes such obligations.


2.           Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” (as such term is defined in the Sale and Servicing Agreement) to the
extent relating to the Mortgage Loans, and Assignee hereby accepts such
assignment from Depositor.


3.           Assignee agrees to be bound, as “Purchaser” (as such term is
defined in the Sale and Servicing Agreement), by all of the terms, covenants and
conditions of the Sale and Servicing Agreement relating to the Mortgage Loans,
and from and after the date hereof, Assignee assumes for the benefit of each of
Assignor, Depositor and the Bank all of Assignor's obligations as Purchaser
thereunder in respect of the Mortgage Loans.

 
 

--------------------------------------------------------------------------------

 

4.           The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.


Representations and Warranties


5.            Assignor warrants and represents to, and covenants with,
Depositor, Assignee and the Bank as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;


(c)            There are no offsets, counterclaims or other defenses available
to the Bank with respect to the Sale and Servicing Agreement;


(d)            Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;


(e)            Assignor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Assignor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Assignor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Assignor or its property is
subject.  The execution, delivery and performance by Assignor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Assignor.  This
Agreement has been duly executed and delivered by Assignor and, upon the due
authorization, execution and delivery by Assignee, will constitute the valid and
legally binding obligation of Assignor enforceable against Assignor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 
2

--------------------------------------------------------------------------------

 

(f)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.


6.           Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:


(a)            Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;


(b)            Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of Depositor’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Depositor’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which Depositor is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which Depositor or its property is
subject.  The execution, delivery and performance by Depositor of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of Depositor. This
Agreement has been duly executed and delivered by Depositor and, upon the due
authorization, execution and delivery by Assignor, will constitute the valid and
legally binding obligation of Depositor enforceable against Depositor in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and


(c)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.


7.           Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:


(a)            Assignee is a national banking association duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; and

 
3

--------------------------------------------------------------------------------

 

(b)            Assignee has been directed to enter into this Agreement pursuant
to the provisions of the Pooling Agreement.  The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by Assignor,
will constitute the valid and legally binding obligation of Assignee enforceable
against Assignee in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law.


8.            The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:


(a)            Attached hereto as Attachment 2 is a true and accurate copy of
the Sale and Servicing Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;


(b)            The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to the Sale and
Servicing Agreement and otherwise to perform its obligations under the Sale and
Servicing Agreement;


(c)            The Bank has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein.  The consummation of the transactions
contemplated by this Agreement is in the ordinary course of the Bank’s business
and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of the Bank’s charter or by-laws or any legal
restriction, or any material agreement or instrument to which the Bank is now a
party or by which it is bound, or result in the violation of any law, rule,
regulation, order, judgment or decree to which the Bank or its property is
subject.  The execution, delivery and performance by the Bank of this Agreement
and the consummation by it of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on part of the Bank.  This
Agreement has been duly executed and delivered by the Bank and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of the Bank enforceable
against the Bank in accordance with its terms except as enforceability may be
limited by bankruptcy, reorganization, insolvency, moratorium or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and by
general principles of equity regardless of whether enforceability is considered
in a proceeding in equity or at law; and


(d)            No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 
4

--------------------------------------------------------------------------------

 

Restated Bank Representations and Warranties


9.           The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement as of the related Closing Date and (b) the representations
and warranties set forth in Subsection 7.02 of the Sale and Servicing Agreement
as of the date hereof, as if such representations and warranties were set forth
herein in full.


In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the Sale
and Servicing Agreement, subject to the rights of the Controlling Holder
pursuant to Section 13.


Repurchase by Assignor Upon Certain Breaches of Representations and Warranties


10.            (a)           Assignor hereby covenants and agrees that, if a
breach of any representation and warranty set forth in Subsection 7.01 of the
Sale and Servicing Agreement exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest of Assignee in
any Mortgage Loan and such breach did not exist as of the Closing Date (as
defined in the Sale and Servicing Agreement) of that Mortgage Loan, Assignor
shall have a period of 60 days from the earlier of either discovery by or
receipt of written notice from Assignee to Assignor of such breach within which
to correct or cure such breach.  A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) shall be deemed to materially and adversely
affect the value of the related Mortgage Loan or the interest of the Assignee
therein.  Assignor hereby covenants and agrees that if any breach cannot be
corrected or cured within such 60 day period, then Assignor shall repurchase the
related Mortgage Loan at the Repurchase Price not later than 90 days after its
discovery or receipt of notice of such breach by wire transfer of immediately
available funds to such account as Assignee shall specify to Assignor.


(b)           Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty has commenced and
is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 
5

--------------------------------------------------------------------------------

 

(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification.  Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.


(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the  Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


Recognition of Assignee


11.           From and after the date hereof, subject to Sections 13 and 14
below, the Bank shall recognize Assignee as owner of the Mortgage Loans and will
service the Mortgage Loans and perform its obligations hereunder for the benefit
of the Assignee in accordance with the Sale and Servicing Agreement, as modified
hereby or as may be amended from time to time, as if Assignee and the Bank had
entered into a separate servicing agreement for the purchase and servicing of
the Mortgage Loans in the form of the Sale and Servicing Agreement, the terms of
which are incorporated herein by reference, as amended by this Agreement.  It is
the intention of Assignor, Depositor, the Bank and Assignee that this Agreement,
which includes the Sale and Servicing Agreement, shall constitute a separate and
distinct purchase and servicing agreement, and the entire agreement, between the
Bank and Assignee to the extent of the Mortgage Loans and shall be binding upon
and for the benefit of the respective successors and assigns of the parties
hereto.

 
6

--------------------------------------------------------------------------------

 

12.           The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.


Continuing Rights and Responsibilities


13.           (a)            The Bank agrees and acknowledges that Sequoia
Mortgage Funding Corporation, an Affiliate of the Depositor, in its capacity as
the initial Controlling Holder pursuant to the Pooling Agreement, and for so
long as it is the Controlling Holder, will assume all of Assignee's rights and
all related responsibilities as Purchaser under each of the following sections
of the Sale and Servicing Agreement:


 
Sale and Servicing Agreement:

 

 
Section or Subsection
Matter
       
6.03
Delivery of Mortgage Loan Documents
       
7.03, other than 7.03(c)
Repurchase and Substitution
       
7.04
Early Payment Default Repurchases
       
11.01, 5th, 7th and 8th paragraphs
Servicer to Act as Servicer; Subservicing




 
11.13, 4th and 5th paragraphs
Title, Management and Disposition of REO Property
       
11.18
Assumption Agreements
       
11.20
Seller and Servicer Shall Provide Access and Information as Reasonably Required





(b)            Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 
7

--------------------------------------------------------------------------------

 

 
Sale and Servicing Agreement:

 

 
Subsection
Matter
       
7.05
Purchase Price Protection
       
Addendum I
Regulation AB Compliance Addendum





(c)            In addition, the Bank agrees to furnish to Assignor and Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling Agreement (the “Master Servicer”) copies of reports, notices, statements
and other communications required to be delivered to the Purchaser by the Bank
pursuant to any of the sections of the Sale and Servicing Agreement referred to
above and under the following sections, at the times therein specified:


 
Sale and Servicing Agreement:

 

 
Subsection
         
11.09
Transfer of Accounts
       
11.16
Statements to the Purchaser
       
Subsection 2.04 of Addendum I
Servicer Compliance Statement
       
Subsection 2.05 of Addendum I
Report on Assessment of Compliance and Attestation
     



                     (d)            If any Affiliate of the Depositor is no
longer the Controlling Holder under the Pooling Agreement, then all rights and
responsibilities assumed by the Controlling Holder pursuant to Section 13(a)
shall terminate and revert to Assignee; provided, however, that the rights and
responsibilities assumed by the Controlling Holder under the 5th paragraph of
Section 11.01 of the Sale and Servicing Agreement shall terminate in their
entirety as to the Mortgage Loans.  Assignor will provide thirty (30) days
notice to the Bank of any such termination.

 
8

--------------------------------------------------------------------------------

 

Amendments to Sale and Servicing Agreement


14.           The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:


(a)           Definitions.


(i)           The definitions of “Arbitration,” “Business Day,” “Opinion of
Counsel” and “Repurchase Price” set forth in Section 1 of the Sale and Servicing
Agreement shall be amended, to read in their entirety as follows, and the
following definitions of  “Affiliate,” “Clean-up Call,” “Controlling Holder,”
“Eligible Account,” “Eligible Investment,” “Principal Forbearance Amount,”
“Securities Administrator” and “Servicing Modification” shall be added to
Section 1 of the Sale and Servicing Agreement:


Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


Arbitration:  Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.


Business Day:  Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the states of California, Maryland, Minnesota, Missouri or New
York,  (iii) a day on which banks in the states of California, Maryland,
Minnesota, Missouri or New York, are authorized or obligated by law or executive
order to be closed or (iv) a day on which the New York Stock Exchange or the
Federal Reserve Bank of New York is closed.


Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling Agreement and all property acquired in respect of any such mortgage loan
remaining in the trust fund created pursuant to the Pooling Agreement on any
date on which the aggregate stated principal balance is less than either 20% or
5%, as applicable, of the aggregate stated principal balance as of February 1,
2011, in accordance with the Pooling Agreement.

 
9

--------------------------------------------------------------------------------

 
 
Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Assignor, so long as such entity is the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling Agreement then outstanding with a class principal amount greater
than zero; if an Affiliate of the Depositor other than the Assignor is no longer
the holder of such certificates, then no entity will have any rights as a
Controlling Holder.


Eligible Account:  Any account or accounts maintained with a federal or state
chartered depository institution or trust company the short-term and long-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) are rated in the highest rating category of
the Rating Agency with respect to short-term unsecured debt obligations and  in
one of the two highest rating categories of Fitch, Inc. (the “Rating
Agency”) with respect to long-term unsecured debt obligations at the time any
amounts are held on deposit therein. Eligible Accounts may bear interest.  If
the rating of the short-term or long-term unsecured debt obligations of the
depository institution or trust company that maintains the account or accounts
is no longer in the highest rating category of the Rating Agency with respect to
short-term unsecured debt obligations or in one of the two highest rating
categories of the Rating Agency with respect to long-term unsecured debt
obligations, the funds on deposit therewith in connection with this transaction
shall be transferred to an Eligible Account within 30 days of such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:
 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)           (a) demand or time deposits, federal funds or bankers’
acceptances issued by any depository institution or trust company incorporated
under the laws of the United States of America or any state thereof and subject
to supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;


(iii)           repurchase obligations with a term not to exceed thirty (30)
days and with respect to any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 
10

--------------------------------------------------------------------------------

 

(iv)           securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating Agency
for long-term unsecured debt with a maturity of more than one year or in the
highest rating category with respect to short-term obligations, in each case at
the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;


(v)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agency at the time of such investment;
and


(vi)           any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations;


provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.


Opinion of Counsel:  A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.


Repurchase Price:   With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 
11

--------------------------------------------------------------------------------

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.


Securities Administrator:  Wells Fargo Bank, N.A., not in its individual
capacity but solely as Securities Administrator under the Pooling Agreement, or
any successor in interest, or if any successor Securities Administrator shall be
appointed as provided in the Pooling Agreement, then such successor Securities
Administrator.


Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.




(b)           Servicing Standard.  In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2011-1 Mortgage Pass-Through Certificates as a single
class.


If the Controlling Holder notifies the Servicer that it intends to purchase a
Mortgage Loan that has been Delinquent for 120 days or more pursuant to the
Pooling Agreement, the Servicer will assess the proposed purchase in the same
manner as it would assess whether to do a short sale.  If the proposed purchase
price equals or exceeds the price at which a short sale would otherwise be
effected, the Servicer shall permit such purchase.

 
12

--------------------------------------------------------------------------------

 

(c)            Segregated Custodial Account.  The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Citibank,
N.A., as trustee of the Sequoia Mortgage Trust 2011-1” (the “2011-1 Custodial
Account”), which shall be the Custodial Account under this Agreement for all
purposes.  If the 2011-1 Custodial Account is no longer an Eligible Account, the
Servicer shall transfer the 2011-1 Custodial Account to an account that is an
Eligible Account.  The 2011-1 Custodial Account shall qualify as an Eligible
Account.


(d)            Transfer of Eligible Investments.  The following sentences shall
be added at the end of the last paragraph of Subsection 11.04:


 
Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade.  Servicer acknowledges and agrees that
Servicer shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2011-1 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 
(e)            Form of Monthly Report.


The Servicer shall provide monthly accounting reports to the Purchaser and
Master Servicer, pursuant to Subsection 11.16 of the Sale and Servicing
Agreement, with the information required by the monthly reporting format of the
Master Servicer as previously provided to the Servicer by Assignor.


(f)            Shorter Cure Period for Failure to Provide Distribution
Data.   An additional “Event of Default” shall be listed in Subsection 13.01, to
be inserted after clause (h), to read in its entirety as follows:


or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;


(g)            Clean-up Call.  A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:


SECTION 33.  Clean-up Call.  In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call.  The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.

 
13

--------------------------------------------------------------------------------

 

(h)            REMIC Provisions.


(i)           The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:


REMIC Provisions:  Sections 860A through 860G of the Internal Revenue Code; such
other provisions of the Code as relate to an entity created thereunder;  the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.
 
 
(ii)           The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:


If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the trust formed pursuant to the Pooling Agreement (the "Trust"),
but in any event within three years after its acquisition by such REMIC unless
the Servicer provides to the Purchaser and the Securities Administrator an
Opinion of Counsel to the effect that the holding by such REMIC of such
Mortgaged Property subsequent to three years after its acquisition will not
result in the imposition of taxes on “prohibited transactions” on such REMIC as
defined in Section 860F of the Code or under the law of any state in which real
property securing a Mortgage Loan owned by such REMIC is located or cause such
REMIC to fail to qualify as a REMIC for federal income tax purposes or for state
tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed.  Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 
14

--------------------------------------------------------------------------------

 

(iii)           The following additional provisions shall be added after
Subsection 11.23, to read in its entirety as follows:


Subsection 11.24 Compliance with REMIC Provisions.  If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.


i.            Avoidance of Consolidation.  The following Subsection 7.06 shall
be added at the end of Section 7, to read in its entirety as follows:


Subsection 7.06  Avoidance of Consolidation.


(a)   The Servicer covenants and agrees that it shall not hold or purchase any
certificate (a “Certificate”) issued by the trust created by the Pooling
Agreement (the “Trust”) if its holding or purchase of such Certificate (or
interest therein) would cause the Servicer to be required to consolidate any
assets of the Trust on its financial statements under U.S. generally accepted
accounting principles (“Consolidate” or “Consolidation”).  The Servicer shall be
deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that its holding or purchase of such
Certificate (or interest therein) will not cause the Servicer to be required to
Consolidate any assets of the Trust on its financial statements.

 
15

--------------------------------------------------------------------------------

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate.  If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose.  The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator.  The proceeds of such sale,
net of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer.  The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion.  The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.


(b)        The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Purchase and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial
statements.  Any IDI Servicer Transferee shall be deemed to have represented by
virtue of its acquisition of such servicing rights and duties that such
acquisition will not cause Consolidation.  Any IDI Servicer Transferee who
acquires such servicing rights and duties without providing the representation
described above or whose acquisition of such servicing rights and duties has
required it to Consolidate any assets of the Trust on its financial statements
shall indemnify and hold harmless the Servicer, the Depositor and the Trust from
and against any and all losses, liabilities, claims, costs or expenses incurred
by such parties as a result of such acquisition.

 
16

--------------------------------------------------------------------------------

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(f) of this Agreement above, to
read in its entirety as follows:


 
or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer  is required to Consolidate any assets of the Trust on its
financial statements, provided that such purchase or holding of a Certificate
shall not constitute an Event of Default if, within 45 days of (1) the date of
such purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.



Miscellaneous


15.           All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:


 
(a)
In the case of the Bank,



First Republic Bank
111 Pine Street
San Francisco, CA  94111
Attention:  Tony Sachs


with a copy to the General Counsel at the same address




 
(b)
In the case of Assignee,



Citibank, N.A.
388 Greenwich Street, 14th Floor
New York, New York  10013
Attention: Global Transaction Services – Sequoia Mortgage Trust 2011-1


 
(c)
In the case of Depositor,



Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski

 
17

--------------------------------------------------------------------------------

 

with a copy to


General Counsel at the same address


 
(d)
In the case of Assignor,



Redwood Residential Acquisition Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address


 
(e)
In the case of Master Servicer,



Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045)
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager -- Sequoia Mortgage Trust 2011-1


 
(f)
In the case of the Controlling Holder,



Sequoia Mortgage Funding Corporation
One Belvedere Place, Suite 360
Mill Valley, California 94941
Attention: William Moliski


with a copy to


General Counsel at the same address




16.           This Agreement shall be construed in accordance with the laws of
the State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 
18

--------------------------------------------------------------------------------

 

17.           No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.


18.           This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto.  Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.


19.           This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.


20.           This Agreement may be executed simultaneously in any number of
counterparts.  Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.


21.           The Controlling Holder under the Pooling Agreement is an express
third party beneficiary of this Agreement, and shall have the same power and
ability to exercise and enforce the rights stated to be provided to it hereunder
as if it were a signatory hereto.  The Bank hereby consents to such exercise and
enforcement. 


22.           It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Citibank, N.A. (“Citibank”) not in its individual
capacity but solely as Trustee on behalf of the trust created by the Pooling
Agreement referred to herein (the “Trust”) in the exercise of the powers and
authority conferred and invested in it, and as directed in the Pooling
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as personal undertakings and agreements of or
by Citibank but is made and intended for purposes of binding only the Trust,
(iii) nothing herein contained shall be construed as creating any liability on
the part of Citibank, individually or personally, to perform any covenant either
express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Citibank in its
individual capacity or in its capacity as Trustee be personally liable for the
payment of any indebtedness, amounts or expenses owed by the Purchaser under the
Servicing Agreement (such indebtedness, expenses and other amounts being payable
solely from and to the extent of funds of the Trust) or be personally liable for
the breach or failure of any obligation, representation, warranty or covenant
made under this Agreement or any other related documents.


23.           Master Servicer.  The Bank hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee.  The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of the Bank and the Servicer hereunder and
under the Sale and Servicing Agreement and the right to exercise the remedies of
the Purchaser hereunder and under the Sale and Servicing Agreement, other than
the rights assumed by the Controlling Holder assumed under Section 13(a) above.

 
19

--------------------------------------------------------------------------------

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:


Wells Fargo Bank, N.A.
San Francisco, California
ABA# 121-000-248
Account #85432600
Account Name: SAS Clearing
FFC: Account #82375300, Sequoia Mortgage Trust 2011-1 Certificate Distribution
Account


24.           The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement.  Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto.  The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3
hereto.  Notwithstanding Section 10 of the Sale and Servicing Agreement, the
Bank shall pay shipping expenses for any Mortgage Loan Documents if there has
been a breach of any representation or warranty made with respect to the related
Mortgage Loan in Subsection 7.01 of the Sale and Servicing Agreement.


25.           Helping Families Act Notice.  Assignor hereby requests that the
Bank furnish each Mortgagor with the notice described in Subsection 6.04 of the
Sale and Servicing Agreement, in the form attached as Exhibit 8 thereto and
using Citibank, N.A., as trustee of the Sequoia Mortgage Trust 2011-1 as the
investor name, in accordance with the terms of Subsection 6.04 therein, and the
Bank hereby covenants that it shall furnish each Mortgagor with such notice as
provided therein.
 
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.






REDWOOD RESIDENTIAL ACQUISITION
CORPORATION
Assignor


By: /s/ John Isbrandtsen
Name:  John Isbrandtsen
Title:    Authorized Officer




SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
 
By: /s/ John Isbrandtsen
Name:  John Isbrandtsen
Title:    Authorized Officer

CITIBANK, N.A., not in its individual capacity
but solely as Trustee,
Assignee
 
By:  /s/ Thomas Varcados
Name:  Thomas Varcados
Title:    Vice President
 


FIRST REPUBLIC BANK
Bank
 
By: /s/ Tony Sachs
Name:  Tony Sachs
Title:    Vice President of Secondary Marketing

 
Accepted and agreed to by:


WELLS FARGO BANK, N.A.
Master Servicer
 
By: /s/ Sandra Whalen
Name: Sandra Whalen
Title:   Vice President

 
21

--------------------------------------------------------------------------------

 

ATTACHMENT 1


MORTGAGE LOAN SCHEDULE
 

 
1
2
3
4
5
6
7
8
9
10
Key
Primary Servicer
Servicing Fee %
Servicing Fee—Flatdollar
Servicing Advance Methodology
Originator
Loan Group
Issuance Loan Number
Amortization Type
Lien Position
HELOC Indicator
1
1002338
0.002500
   
1002338
1
3000000089
1
1
0
2
1002338
0.002500
   
1002338
1
3000000004
1
1
0
3
1002338
0.002500
   
1002338
1
3000000023
1
1
0
4
1002338
0.002500
   
1002338
1
3000000010
1
1
0
5
1002338
0.002500
   
1002338
1
3000000040
1
1
0
6
1002338
0.002500
   
1002338
1
0814000001
1
1
0
7
1002338
0.002500
   
1002338
1
3000000060
1
1
0
8
1002338
0.002500
   
1002338
1
3000000050
1
1
0
9
1002338
0.002500
   
1002338
1
3000000061
1
1
0
10
1002338
0.002500
   
1002338
1
3000000112
1
1
0
11
1002338
0.002500
   
1002338
1
3000000146
1
1
0
12
1002338
0.002500
   
1002338
1
3000000101
1
1
0
13
1002338
0.002500
   
1002338
1
3000000150
1
1
0
14
1002338
0.002500
   
1002338
1
3000000151
1
1
0
15
1002338
0.002500
   
1002338
1
3000000170
1
1
0
16
1002338
0.002500
   
1002338
1
3000000110
1
1
0
17
1002338
0.002500
   
1002338
1
3000000225
1
1
0
18
1002338
0.002500
   
1002338
1
3000000171
1
1
0
19
1002338
0.002500
   
1002338
1
3000000130
1
1
0
20
1002338
0.002500
   
1002338
1
3000000261
1
1
0
21
1002338
0.002500
   
1002338
1
3000000141
1
1
0
22
1002338
0.002500
   
1002338
1
3000000182
1
1
0
23
1002338
0.002500
   
1002338
1
3000000172
1
1
0
24
1002338
0.002500
   
1002338
1
3000000212
1
1
0
25
1002338
0.002500
   
1002338
1
3000000193
1
1
0
26
1002338
0.002500
   
1002338
1
3000000247
1
1
0
27
1002338
0.002500
   
1002338
1
3000000199
1
1
0
28
1002338
0.002500
   
1002338
1
3000000200
1
1
0
29
1002338
0.002500
   
1002338
1
3000000226
1
1
0
30
1002338
0.002500
   
1002338
1
3000000217
1
1
0
31
1002338
0.002500
   
1002338
1
3000000233
1
1
0
32
1002338
0.002500
   
1002338
1
3000000234
1
1
0
33
1002338
0.002500
   
1002338
1
3000000345
1
1
0
34
1002338
0.002500
   
1002338
1
3000000240
1
1
0
35
1002338
0.002500
   
1002338
1
3000000338
1
1
0
36
1002338
0.002500
   
1002338
1
3000000258
1
1
0
37
1002338
0.002500
   
1002338
1
3000000259
1
1
0
38
1002338
0.002500
   
1002338
1
3000000265
1
1
0
39
1002338
0.002500
   
1002338
1
3000000279
1
1
0
40
1002338
0.002500
   
1002338
1
3000000336
1
1
0
41
1002338
0.002500
   
1002338
1
3000000280
1
1
0
42
1002338
0.002500
   
1002338
1
3000000298
1
1
0
43
1002338
0.002500
   
1002338
1
3000000303
1
1
0
44
1002338
0.002500
   
1002338
1
3000000299
1
1
0
45
1002338
0.002500
   
1002338
1
3000000300
1
1
0
46
1002338
0.002500
   
1002338
1
3000000380
1
1
0
47
1002338
0.002500
   
1002338
1
3000000308
1
1
0
48
1002338
0.002500
   
1002338
1
3000000309
1
1
0
49
1002338
0.002500
   
1002338
1
3000000317
1
1
0
50
1002338
0.002500
   
1002338
1
3000000333
1
1
0
51
1002338
0.002500
   
1002338
1
3000000379
1
1
0
52
1002338
0.002500
   
1002338
1
3000000346
1
1
0
53
1002338
0.002500
   
1002338
1
3000000378
1
1
0
54
1002338
0.002500
   
1002338
1
3000000321
1
1
0
55
1002338
0.002500
   
1002338
1
3000000335
1
1
0
56
1002338
0.002500
   
1002338
1
3000000330
1
1
0
57
1002338
0.002500
   
1002338
1
3000000344
1
1
0
58
1002338
0.002500
   
1002338
1
3000000421
1
1
0
59
1002338
0.002500
   
1002338
1
3000000399
1
1
0
60
1002338
0.002500
   
1002338
1
3000000363
1
1
0
61
1002338
0.002500
   
1002338
1
3000000425
1
1
0
62
1002338
0.002500
   
1002338
1
0796000001
2
1
0
63
1002338
0.002500
   
1002338
1
0796000002
2
1
0
64
1002338
0.002500
   
1002338
1
0818000001
2
1
0
65
1002338
0.002500
   
1002338
1
0818000002
2
1
0
66
1002338
0.002500
   
1002338
1
0818000003
2
1
0
67
1002338
0.002500
   
1002338
1
0818000005
2
1
0
68
1002338
0.002500
   
1002338
1
0818000006
2
1
0
69
1002338
0.002500
   
1002338
1
0796000003
2
1
0
70
1002338
0.002500
   
1002338
1
0818000007
2
1
0
71
1002338
0.002500
   
1002338
1
0818000008
2
1
0
72
1002338
0.002500
   
1002338
1
0818000010
2
1
0
73
1002338
0.002500
   
1002338
1
0818000011
2
1
0
74
1002338
0.002500
   
1002338
1
0818000012
2
1
0
75
1002338
0.002500
   
1002338
1
0818000013
2
1
0
76
1002338
0.002500
   
1002338
1
0818000014
2
1
0
77
1002338
0.002500
   
1002338
1
0818000015
2
1
0
78
1002338
0.002500
   
1002338
1
0818000016
2
1
0
79
1002338
0.002500
   
1002338
1
0818000017
2
1
0
80
1002338
0.002500
   
1002338
1
0796000004
2
1
0
81
1002338
0.002500
   
1002338
1
0814000010
2
1
0
82
1002338
0.002500
   
1002338
1
0818000018
2
1
0
83
1002338
0.002500
   
1002338
1
0818000019
2
1
0
84
1002338
0.002500
   
1002338
1
0818000020
2
1
0
85
1002338
0.002500
   
1002338
1
0818000021
2
1
0
86
1002338
0.002500
   
1002338
1
0796000005
2
1
0
87
1002338
0.002500
   
1002338
1
0796000006
2
1
0
88
1002338
0.002500
   
1002338
1
0796000007
2
1
0
89
1002338
0.002500
   
1002338
1
0818000022
2
1
0
90
1002338
0.002500
   
1002338
1
0796000008
2
1
0
91
1002338
0.002500
   
1002338
1
0796000009
2
1
0
92
1002338
0.002500
   
1002338
1
0796000010
2
1
0
93
1002338
0.002500
   
1002338
1
0796000011
2
1
0
94
1002338
0.002500
   
1002338
1
0818000023
2
1
0
95
1002338
0.002500
   
1002338
1
0796000012
2
1
0
96
1002338
0.002500
   
1002338
1
0796000013
2
1
0
97
1002338
0.002500
   
1002338
1
0796000014
2
1
0
98
1002338
0.002500
   
1002338
1
0796000015
2
1
0
99
1002338
0.002500
   
1002338
1
0796000016
2
1
0
100
1002338
0.002500
   
1002338
1
0796000018
2
1
0
101
1002338
0.002500
   
1002338
1
0796000019
2
1
0
102
1002338
0.002500
   
1002338
1
0818000024
2
1
0
103
1002338
0.002500
   
1002338
1
0796000020
2
1
0
104
1002338
0.002500
   
1002338
1
0796000021
2
1
0
105
1002338
0.002500
   
1002338
1
0796000022
2
1
0
106
1002338
0.002500
   
1002338
1
0796000023
2
1
0
107
1002338
0.002500
   
1002338
1
0796000024
2
1
0
108
1002338
0.002500
   
1002338
1
0796000025
2
1
0
109
1002338
0.002500
   
1002338
1
0806000003
2
1
0
110
1002338
0.002500
   
1002338
1
0796000027
2
1
0
111
1002338
0.002500
   
1002338
1
0796000028
2
1
0
112
1002338
0.002500
   
1002338
1
0796000029
2
1
0
113
1002338
0.002500
   
1002338
1
0814000011
2
1
0
114
1002338
0.002500
   
1002338
1
0796000031
2
1
0
115
1002338
0.002500
   
1002338
1
0796000032
2
1
0
116
1002338
0.002500
   
1002338
1
0796000033
2
1
0
117
1002338
0.002500
   
1002338
1
0796000035
2
1
0
118
1002338
0.002500
   
1002338
1
0796000036
2
1
0
119
1002338
0.002500
   
1002338
1
0796000037
2
1
0
120
1002338
0.002500
   
1002338
1
0796000038
2
1
0
121
1002338
0.002500
   
1002338
1
0806000001
2
1
0
122
1002338
0.002500
   
1002338
1
0806000002
2
1
0
123
1002338
0.002500
   
1002338
1
0796000041
2
1
0
124
1002338
0.002500
   
1002338
1
0796000043
2
1
0
125
1002338
0.002500
   
1002338
1
0796000044
2
1
0
126
1002338
0.002500
   
1002338
1
0796000045
2
1
0
127
1002338
0.002500
   
1002338
1
0814000012
2
1
0
128
1002338
0.002500
   
1002338
1
0796000046
2
1
0
129
1002338
0.002500
   
1002338
1
0796000047
2
1
0
130
1002338
0.002500
   
1002338
1
3000000062
2
1
0
131
1002338
0.002500
   
1002338
1
3000000008
2
1
0
132
1002338
0.002500
   
1002338
1
3000000011
2
1
0
133
1002338
0.002500
   
1002338
1
3000000173
2
1
0
134
1002338
0.002500
   
1002338
1
3000000055
2
1
0
135
1002338
0.002500
   
1002338
1
3000000314
2
1
0
136
1002338
0.002500
   
1002338
1
3000000114
2
1
0
137
1002338
0.002500
   
1002338
1
3000000056
2
1
0
138
1002338
0.002500
   
1002338
1
3000000152
2
1
0
139
1002338
0.002500
   
1002338
1
3000000160
2
1
0
140
1002338
0.002500
   
1002338
1
3000000057
2
1
0
141
1002338
0.002500
   
1002338
1
3000000161
2
1
0
142
1002338
0.002500
   
1002338
1
3000000218
2
1
0
143
1002338
0.002500
   
1002338
1
3000000093
2
1
0
144
1002338
0.002500
   
1002338
1
3000000266
2
1
0
145
1002338
0.002500
   
1002338
1
3000000111
2
1
0
146
1002338
0.002500
   
1002338
1
0814000002
2
1
0
147
1002338
0.002500
   
1002338
1
3000000122
2
1
0
148
1002338
0.002500
   
1002338
1
3000000153
2
1
0
149
1002338
0.002500
   
1002338
1
3000000174
2
1
0
150
1002338
0.002500
   
1002338
1
3000000189
2
1
0
151
1002338
0.002500
   
1002338
1
3000000248
2
1
0
152
1002338
0.002500
   
1002338
1
3000000219
2
1
0
153
1002338
0.002500
   
1002338
1
0814000003
2
1
0
154
1002338
0.002500
   
1002338
1
3000000287
2
1
0
155
1002338
0.002500
   
1002338
1
3000000292
2
1
0
156
1002338
0.002500
   
1002338
1
3000000208
2
1
0
157
1002338
0.002500
   
1002338
1
3000000329
2
1
0
158
1002338
0.002500
   
1002338
1
0814000004
2
1
0
159
1002338
0.002500
   
1002338
1
3000000227
2
1
0
160
1002338
0.002500
   
1002338
1
3000000235
2
1
0
161
1002338
0.002500
   
1002338
1
3000000252
2
1
0
162
1002338
0.002500
   
1002338
1
3000000352
2
1
0
163
1002338
0.002500
   
1002338
1
3000000263
2
1
0
164
1002338
0.002500
   
1002338
1
3000000322
2
1
0
165
1002338
0.002500
   
1002338
1
0806000004
2
1
0
166
1002338
0.002500
   
1002338
1
3000000337
2
1
0
167
1002338
0.002500
   
1002338
1
0814000007
2
1
0
168
1002338
0.002500
   
1002338
1
3000000347
2
1
0
169
1002338
0.002500
   
1002338
1
0814000008
2
1
0
170
1002338
0.002500
   
1002338
1
0814000009
2
1
0
171
1002338
0.002500
   
1002338
1
3000000420
2
1
0




 
11
12
13
14
15
16
17
18
19
20
Key
Loan Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation Loan Indicator
Broker Indicator
Channel
Escrow Indicator
Senior Loan
Amount(s)
Loan Type of Most
Senior Lien
1
9
         
1
0
0
 
2
9
         
1
0
0
 
3
7
         
1
0
0
 
4
7
         
1
0
0
 
5
9
         
1
0
0
 
6
7
         
1
0
0
 
7
9
         
1
0
0
 
8
7
         
1
0
0
 
9
9
         
1
0
0
 
10
7
         
1
0
0
 
11
7
         
1
0
0
 
12
9
         
1
0
0
 
13
9
         
1
0
0
 
14
7
         
1
0
0
 
15
9
         
1
0
0
 
16
9
         
1
0
0
 
17
9
         
1
0
0
 
18
9
         
1
0
0
 
19
6
         
1
0
0
 
20
9
         
1
0
0
 
21
6
         
1
0
0
 
22
7
         
1
0
0
 
23
9
         
1
0
0
 
24
7
         
1
0
0
 
25
9
         
1
4
0
 
26
9
         
1
0
0
 
27
9
         
1
0
0
 
28
7
         
1
0
0
 
29
6
         
1
0
0
 
30
7
         
1
0
0
 
31
7
         
1
0
0
 
32
9
         
1
0
0
 
33
9
         
1
0
0
 
34
7
         
1
0
0
 
35
9
         
1
0
0
 
36
7
         
1
0
0
 
37
9
         
1
0
0
 
38
7
         
1
0
0
 
39
9
         
1
0
0
 
40
7
         
1
0
0
 
41
9
         
1
0
0
 
42
9
         
1
0
0
 
43
3
         
1
0
0
 
44
9
         
1
0
0
 
45
9
         
1
0
0
 
46
9
         
1
0
0
 
47
9
         
1
0
0
 
48
7
         
1
0
0
 
49
7
         
1
0
0
 
50
3
         
1
0
0
 
51
9
         
1
0
0
 
52
7
         
1
0
0
 
53
7
         
1
0
0
 
54
7
         
1
0
0
 
55
9
         
1
0
0
 
56
9
         
1
4
0
 
57
9
         
1
0
0
 
58
9
         
1
0
0
 
59
9
         
1
0
0
 
60
3
         
1
0
0
 
61
7
         
1
0
0
 
62
7
         
1
0
0
 
63
3
         
1
0
0
 
64
3
         
1
0
0
 
65
9
         
1
0
0
 
66
9
         
1
0
0
 
67
9
         
1
0
0
 
68
9
         
1
0
0
 
69
9
         
1
0
0
 
70
9
         
1
0
0
 
71
9
         
1
0
0
 
72
9
         
1
0
0
 
73
9
         
1
0
0
 
74
9
         
1
0
0
 
75
9
         
1
0
0
 
76
3
         
1
0
0
 
77
9
         
1
0
0
 
78
9
         
1
0
0
 
79
9
         
1
4
0
 
80
9
         
1
0
0
 
81
9
         
1
0
0
 
82
9
         
1
0
0
 
83
7
         
1
0
0
 
84
9
         
1
0
0
 
85
9
         
1
0
0
 
86
9
         
1
0
0
 
87
9
         
1
0
0
 
88
3
         
1
0
0
 
89
9
         
1
0
0
 
90
9
         
1
0
0
 
91
7
         
1
0
0
 
92
7
         
1
0
0
 
93
9
         
1
0
0
 
94
6
         
1
0
0
 
95
9
         
1
0
0
 
96
7
         
1
0
0
 
97
9
         
1
0
0
 
98
3
         
1
0
0
 
99
9
         
1
0
0
 
100
9
         
1
0
0
 
101
9
         
1
0
0
 
102
7
         
1
0
0
 
103
9
         
1
0
0
 
104
9
         
1
0
0
 
105
7
         
1
0
0
 
106
9
         
1
0
0
 
107
9
         
1
0
0
 
108
7
         
1
0
0
 
109
9
         
1
0
0
 
110
9
         
1
0
0
 
111
7
         
1
0
0
 
112
3
         
1
0
0
 
113
3
         
1
0
0
 
114
7
         
1
0
0
 
115
6
         
1
0
0
 
116
9
         
1
0
0
 
117
7
         
1
0
0
 
118
3
         
1
0
0
 
119
7
         
1
0
0
 
120
9
         
1
0
0
 
121
9
         
1
0
0
 
122
9
         
1
0
0
 
123
9
         
1
0
0
 
124
7
         
1
0
0
 
125
3
         
1
0
0
 
126
3
         
1
0
0
 
127
7
         
1
0
0
 
128
7
         
1
0
0
 
129
9
         
1
0
0
 
130
7
         
1
0
0
 
131
7
         
1
0
0
 
132
7
         
1
0
0
 
133
6
         
1
0
0
 
134
9
         
1
0
0
 
135
7
         
1
0
0
 
136
7
         
1
0
0
 
137
9
         
1
0
0
 
138
7
         
1
0
0
 
139
7
         
1
0
0
 
140
9
         
1
0
0
 
141
7
         
1
0
0
 
142
6
         
1
0
0
 
143
9
         
1
0
0
 
144
7
         
1
0
0
 
145
9
         
1
0
0
 
146
7
         
1
0
0
 
147
9
         
1
0
0
 
148
7
         
1
0
0
 
149
9
         
1
0
0
 
150
3
         
1
0
0
 
151
7
         
1
0
0
 
152
9
         
1
0
0
 
153
9
         
1
0
0
 
154
6
         
1
0
0
 
155
9
         
1
0
0
 
156
9
         
1
0
0
 
157
7
         
1
0
0
 
158
9
         
1
0
0
 
159
9
         
1
0
0
 
160
9
         
1
0
0
 
161
7
         
1
0
0
 
162
9
         
1
0
0
 
163
9
         
1
0
0
 
164
7
         
1
0
0
 
165
9
         
1
0
0
 
166
9
         
1
0
0
 
167
9
         
1
0
0
 
168
9
         
1
0
0
 
169
9
         
1
0
0
 
170
9
         
1
0
0
 
171
9
         
1
0
0
 

 

 
21
22
23
24
25
26
27
28
29
30
Key
Hybrid
Period of
Most Senior Lien (in
months)
Neg Am
Limit of
Most Senior Lien
Junior Mortgage
Balance
Origination Date of
Most Senior Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
Original
Term to
Maturity
First Payment Date
of Loan
1
   
756110.00
 
20100721
1340000.00
0.052500
360
360
20100901
2
   
500000.00
 
20100609
1390000.00
0.053500
360
360
20100801
3
   
0.00
 
20100604
861750.00
0.057500
360
360
20100801
4
   
0.00
 
20100614
995000.00
0.054500
360
360
20100801
5
   
490000.00
 
20100628
1987000.00
0.051000
360
360
20100901
6
   
0.00
 
20100715
1312500.00
0.052500
360
360
20100901
7
   
0.00
 
20100720
1100000.00
0.054500
360
360
20100901
8
   
0.00
 
20100709
1350000.00
0.053500
360
360
20100901
9
   
0.00
 
20100624
1120000.00
0.056500
360
360
20100901
10
   
0.00
 
20100707
1176000.00
0.051000
360
360
20100901
11
   
0.00
 
20100722
714000.00
0.053000
360
360
20101001
12
   
0.00
 
20100803
1676500.00
0.052000
360
360
20101001
13
   
0.00
 
20100728
1050000.00
0.050000
360
360
20101001
14
   
0.00
 
20100809
899200.00
0.049500
360
360
20101001
15
   
135000.00
 
20100726
1140000.00
0.050000
360
360
20101001
16
   
300000.00
 
20100804
1100000.00
0.050500
360
360
20101001
17
   
2600000.00
 
20100816
900000.00
0.050000
360
360
20101001
18
   
100000.00
 
20100813
1000000.00
0.052500
360
360
20101001
19
   
0.00
 
20100727
950000.00
0.052000
360
360
20101001
20
   
260000.00
 
20100826
832000.00
0.049500
360
360
20101101
21
   
0.00
 
20100826
840937.00
0.051500
360
360
20101001
22
   
0.00
 
20100902
1197500.00
0.050500
360
360
20101101
23
   
200000.00
 
20100823
700000.00
0.051500
360
360
20101001
24
   
381250.00
 
20100812
1100000.00
0.051500
360
360
20101001
25
   
0.00
 
20100819
898000.00
0.051500
360
360
20101001
26
   
750000.00
 
20100824
910000.00
0.050000
360
360
20101001
27
   
0.00
 
20100813
970000.00
0.051500
360
360
20101001
28
   
0.00
 
20100826
1540000.00
0.049500
360
360
20101001
29
   
0.00
 
20100820
900000.00
0.049000
360
360
20101001
30
   
0.00
 
20100826
1275000.00
0.049500
360
360
20101101
31
   
0.00
 
20100825
723750.00
0.049500
360
360
20101001
32
   
0.00
 
20100917
1210000.00
0.050000
360
360
20101101
33
   
300000.00
 
20101008
600000.00
0.050500
360
360
20101201
34
   
400000.00
 
20100917
1000000.00
0.048000
360
360
20101101
35
   
350000.00
 
20100908
1100000.00
0.049000
360
360
20101101
36
   
0.00
 
20100924
545600.00
0.049000
360
360
20101101
37
   
0.00
 
20100928
825000.00
0.050000
360
360
20101201
38
   
0.00
 
20100903
1650000.00
0.047000
360
360
20101101
39
   
0.00
 
20101109
1400000.00
0.049000
360
360
20110101
40
   
0.00
 
20100928
1259000.00
0.049000
360
360
20101101
41
   
1300000.00
 
20100920
1500000.00
0.047500
360
360
20101101
42
   
270000.00
 
20100914
990000.00
0.049000
360
360
20101101
43
   
100000.00
 
20100927
1040000.00
0.050000
360
360
20101201
44
   
0.00
 
20101029
1225000.00
0.049500
360
360
20110101
45
   
325000.00
 
20100923
1110000.00
0.052000
360
360
20101101
46
   
100000.00
 
20100928
900000.00
0.047500
360
360
20101201
47
   
0.00
 
20101005
850000.00
0.048500
360
360
20101201
48
   
0.00
 
20100924
1087500.00
0.051000
360
360
20101201
49
   
0.00
 
20100913
1700000.00
0.048000
360
360
20101101
50
   
110000.00
 
20101005
1000000.00
0.048500
360
360
20101201
51
   
195000.00
 
20101005
973600.00
0.047500
360
360
20101201
52
   
0.00
 
20100927
1252000.00
0.047500
360
360
20101101
53
   
0.00
 
20101029
1000000.00
0.052000
360
360
20101201
54
   
0.00
 
20100929
1100000.00
0.050000
360
360
20101201
55
   
0.00
 
20101012
1540000.00
0.048000
360
360
20101201
56
   
100000.00
 
20101008
1300000.00
0.049000
360
360
20101201
57
   
0.00
 
20101014
940000.00
0.050500
360
360
20101201
58
   
0.00
 
20101115
695000.00
0.049000
360
360
20110101
59
   
0.00
 
20101118
1164400.00
0.047500
360
360
20110101
60
   
100000.00
 
20101028
990000.00
0.050000
360
360
20110101
61
   
0.00
 
20101117
875000.00
0.047500
360
360
20110101
62
   
500000.00
 
20090410
1250000.00
0.055000
360
360
20090601
63
   
0.00
 
20090326
1450000.00
0.053000
360
360
20090601
64
   
0.00
 
20090212
1400000.00
0.046500
360
360
20090401
65
   
0.00
 
20090206
1039000.00
0.050000
360
360
20090401
66
   
0.00
 
20090213
750000.00
0.053000
360
360
20090401
67
   
0.00
 
20090203
980000.00
0.048000
360
360
20090401
68
   
200000.00
 
20090205
1000000.00
0.049500
360
360
20090401
69
   
620000.00
 
20090706
1100000.00
0.054000
360
360
20090901
70
   
0.00
 
20090319
1100000.00
0.046500
360
360
20090501
71
   
0.00
 
20090218
441000.00
0.050000
360
360
20090401
72
   
0.00
 
20090305
780000.00
0.051500
360
360
20090501
73
   
300000.00
 
20090224
1100000.00
0.046000
360
360
20090501
74
   
0.00
 
20090227
780000.00
0.051500
360
360
20090501
75
   
0.00
 
20090304
1150000.00
0.049500
360
360
20090501
76
   
0.00
 
20090324
2000000.00
0.049500
360
360
20090501
77
   
0.00
 
20090311
1015000.00
0.049000
360
360
20090501
78
   
0.00
 
20090311
1125020.00
0.049000
360
360
20090501
79
   
0.00
 
20090320
2050000.00
0.048500
360
360
20090501
80
   
500000.00
 
20090324
1750000.00
0.052000
360
360
20090501
81
   
0.00
 
20090408
1100000.00
0.055500
360
360
20090601
82
   
0.00
 
20090313
1485000.00
0.050500
360
360
20090501
83
   
0.00
 
20090316
2100000.00
0.046000
360
360
20090501
84
   
0.00
 
20090312
1128000.00
0.052000
360
360
20090501
85
   
0.00
 
20090223
985000.00
0.048000
360
360
20090501
86
   
250000.00
 
20090512
1000000.00
0.051000
360
360
20090701
87
   
345000.00
 
20090313
930000.00
0.050000
360
360
20090501
88
   
0.00
 
20090319
1150000.00
0.051500
360
360
20090501
89
   
150000.00
 
20090320
600000.00
0.053000
360
360
20090501
90
   
500000.00
 
20090324
630000.00
0.051500
360
360
20090501
91
   
0.00
 
20090324
1110000.00
0.049000
360
360
20090501
92
   
0.00
 
20090415
648000.00
0.050000
360
360
20090601
93
   
0.00
 
20090413
935000.00
0.054500
360
360
20090601
94
   
100000.00
 
20090316
1000000.00
0.046500
360
360
20090501
95
   
100000.00
 
20090327
1000000.00
0.054000
360
360
20090601
96
   
0.00
 
20090313
1500000.00
0.051000
360
360
20090501
97
   
0.00
 
20090330
1000000.00
0.053500
360
360
20090601
98
   
960000.00
 
20090320
1320000.00
0.044500
360
360
20090501
99
   
0.00
 
20090403
1725000.00
0.049500
360
360
20090601
100
   
0.00
 
20090403
1555000.00
0.046500
360
360
20090601
101
   
0.00
 
20090413
712000.00
0.049500
360
360
20090601
102
   
100000.00
 
20090320
990000.00
0.049000
360
360
20090501
103
   
300000.00
 
20090406
1200000.00
0.050500
360
360
20090601
104
   
0.00
 
20090408
768000.00
0.054500
360
360
20090601
105
   
596500.00
 
20090320
1500000.00
0.052500
360
360
20090501
106
   
0.00
 
20090326
1015000.00
0.053000
360
360
20090501
107
   
0.00
 
20090408
1000000.00
0.053000
360
360
20090601
108
   
0.00
 
20090323
1767500.00
0.049000
360
360
20090501
109
   
100000.00
 
20090408
545000.00
0.055000
360
360
20090601
110
   
100000.00
 
20090415
1000000.00
0.050000
360
360
20090601
111
   
0.00
 
20090414
835200.00
0.054500
360
360
20090601
112
   
350000.00
 
20090417
985000.00
0.051500
360
360
20090601
113
   
2000000.00
 
20090417
1000000.00
0.055500
360
360
20090601
114
   
0.00
 
20090413
999200.00
0.051000
360
360
20090601
115
   
0.00
 
20090408
1500000.00
0.051000
360
360
20090601
116
   
0.00
 
20090423
1350000.00
0.054000
360
360
20090601
117
   
100000.00
 
20090413
1000000.00
0.050500
360
360
20090601
118
   
0.00
 
20090428
1750000.00
0.050000
360
360
20090701
119
   
100000.00
 
20090409
1000000.00
0.048000
360
360
20090601
120
   
78750.00
 
20090511
850000.00
0.050000
360
360
20090701
121
   
187000.00
 
20090608
2025000.00
0.053500
360
360
20090801
122
   
0.00
 
20100104
680000.00
0.055000
360
360
20100301
123
   
0.00
 
20091117
450000.00
0.054000
360
360
20100101
124
   
0.00
 
20100115
1500000.00
0.049500
360
360
20100301
125
   
0.00
 
20100125
700000.00
0.054000
360
360
20100401
126
   
300000.00
 
20100108
850000.00
0.054000
360
360
20100301
127
   
0.00
 
20100326
725000.00
0.055500
360
360
20100501
128
   
0.00
 
20100331
1100000.00
0.048500
360
360
20100601
129
   
200000.00
 
20100525
840000.00
0.054500
360
360
20100801
130
   
0.00
 
20100625
1840000.00
0.051500
360
360
20100801
131
   
500000.00
 
20100528
2000000.00
0.049500
360
360
20100801
132
   
0.00
 
20100615
1875000.00
0.053500
360
360
20100801
133
   
0.00
 
20100908
729750.00
0.048000
360
360
20101101
134
   
0.00
 
20100616
1820000.00
0.055000
360
360
20100801
135
   
0.00
 
20101004
2000000.00
0.047500
360
360
20101201
136
   
565000.00
 
20100629
1500000.00
0.048500
360
360
20100901
137
   
80000.00
 
20100720
1320000.00
0.051500
360
360
20100901
138
   
0.00
 
20100715
1035200.00
0.048500
360
360
20100901
139
   
0.00
 
20100621
882000.00
0.047500
360
360
20100801
140
   
1500000.00
 
20100622
2000000.00
0.050500
360
360
20100801
141
   
500000.00
 
20100707
1000000.00
0.048500
360
360
20100901
142
   
0.00
 
20100802
1450000.00
0.045000
360
360
20101001
143
   
0.00
 
20100729
1000000.00
0.050500
360
360
20101001
144
   
0.00
 
20100728
1500000.00
0.046000
360
360
20101001
145
   
200000.00
 
20100730
2000000.00
0.049000
360
360
20101001
146
   
0.00
 
20100916
1200000.00
0.045500
360
360
20101101
147
   
0.00
 
20100806
768750.00
0.049000
360
360
20101001
148
   
373600.00
 
20100802
1000000.00
0.046000
360
360
20101001
149
   
0.00
 
20100812
1445000.00
0.049000
360
360
20101001
150
   
0.00
 
20100809
1000000.00
0.050000
360
360
20101001
151
   
0.00
 
20100810
699000.00
0.045500
360
360
20101001
152
   
0.00
 
20100820
1250000.00
0.046500
360
360
20101001
153
   
340000.00
 
20100824
2000000.00
0.045000
360
360
20101001
154
   
0.00
 
20100901
1470000.00
0.046000
360
360
20101101
155
   
100000.00
 
20100831
1000000.00
0.046500
360
360
20101101
156
   
0.00
 
20100901
1127795.00
0.048500
360
360
20101101
157
   
0.00
 
20101012
1100000.00
0.047000
360
360
20101201
158
   
1808000.00
 
20100915
1973102.00
0.044500
360
360
20101101
159
   
0.00
 
20100907
1350000.00
0.048000
360
360
20101101
160
   
100000.00
 
20100917
700000.00
0.048500
360
360
20101101
161
   
300000.00
 
20100901
600000.00
0.044000
360
360
20101101
162
   
450000.00
 
20101029
1060000.00
0.047500
360
360
20110101
163
   
0.00
 
20100910
600000.00
0.046000
360
360
20101101
164
   
376000.00
 
20100929
1000000.00
0.046500
360
360
20101201
165
   
0.00
 
20100923
1000000.00
0.047500
360
360
20101101
166
   
0.00
 
20101029
950000.00
0.048000
360
360
20110101
167
   
0.00
 
20101013
1000000.00
0.044500
360
360
20101201
168
   
0.00
 
20100930
1100000.00
0.047000
360
360
20101201
169
   
0.00
 
20101105
1540000.00
0.046500
360
360
20110101
170
   
0.00
 
20101103
1100000.00
0.047500
360
360
20110101
171
   
0.00
 
20101209
1093000.00
0.047000
360
360
20110201

 

 
31
32
33
34
35
36
37
38
39
40
Key
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC Draw Period
Scheduled Loan Amount
Current Interest
Rate
Current Payment
Amount Due
Scheduled Interest Paid
Through Date
Current Payment
Status
Index Type
1
1
0
0
 
1312279.16
0.052500
7399.53
20110201
0
 
2
1
0
0
 
1378898.26
0.053500
7761.96
20110201
0
 
3
1
0
0
 
855360.70
0.057500
5028.94
20110201
0
 
4
1
0
0
 
987198.76
0.054500
5618.33
20110201
0
 
5
1
0
0
 
1972787.72
0.051000
10788.42
20110201
0
 
6
1
0
0
 
1303367.68
0.052500
7247.68
20110201
0
 
7
1
0
0
 
1092624.37
0.054500
6211.22
20110201
0
 
8
1
0
0
 
1340778.71
0.053500
7538.59
20110201
0
 
9
1
0
0
 
1112764.99
0.056500
6465.05
20110201
0
 
10
1
0
0
 
1167588.52
0.051000
6385.09
20110201
0
 
11
1
0
0
 
709907.11
0.053000
3964.88
20110201
0
 
12
1
0
0
 
1666710.43
0.052000
9205.85
20110201
0
 
13
1
0
0
 
1043639.05
0.050000
5636.63
20110201
0
 
14
1
0
0
 
893702.54
0.049500
4799.66
20110201
0
 
15
1
0
0
 
1133093.84
0.050000
6119.77
20110201
0
 
16
1
0
0
 
1093396.99
0.050500
5938.70
20110201
0
 
17
1
0
0
 
879296.10
0.050000
4831.40
20110201
0
 
18
1
0
0
 
994214.39
0.052500
5522.04
20110201
0
 
19
1
0
0
 
944452.67
0.052000
5216.56
20110201
0
 
20
1
0
0
 
827939.08
0.049500
4440.97
20110201
0
 
21
1
0
0
 
835981.04
0.051500
4591.74
20110201
0
 
22
1
0
0
 
1191761.47
0.050500
6465.09
20110201
0
 
23
1
0
0
 
695874.63
0.051500
3822.19
20110201
0
 
24
1
0
0
 
1093517.31
0.051500
6006.29
20110201
0
 
25
1
0
0
 
886647.42
0.051500
4903.32
20110201
0
 
26
1
0
0
 
904487.19
0.050000
4885.08
20110201
0
 
27
1
0
0
 
964283.43
0.051500
5296.46
20110201
0
 
28
1
0
0
 
1530584.84
0.049500
8220.06
20110201
0
 
29
1
0
0
 
894447.09
0.049000
4776.55
20110201
0
 
30
1
0
0
 
1268776.85
0.049500
6805.57
20110201
0
 
31
1
0
0
 
719325.14
0.049500
3863.17
20110201
0
 
32
1
0
0
 
1204148.03
0.050000
6495.55
20110201
0
 
33
1
0
0
 
597686.71
0.050500
3239.29
20110201
0
 
34
1
0
0
 
994983.36
0.048000
5246.66
20110201
0
 
35
1
0
0
 
1088042.47
0.049000
5838.00
20110201
0
 
36
1
0
0
 
542912.46
0.049000
2895.65
20110201
0
 
37
1
0
0
 
822013.75
0.050000
4428.78
20110201
0
 
38
1
0
0
 
1641570.52
0.047000
8557.53
20110201
0
 
39
1
0
0
 
1396565.98
0.049000
7430.18
20110201
0
 
40
1
0
0
 
1252798.41
0.049000
6681.85
20110201
0
 
41
1
0
0
 
1492406.18
0.047500
7824.72
20110201
0
 
42
1
0
0
 
985123.43
0.049000
5254.20
20110201
0
 
43
1
0
0
 
1036235.51
0.050000
5582.95
20110201
0
 
44
1
0
0
 
1222022.75
0.049500
6538.69
20110201
0
 
45
1
0
0
 
1104825.93
0.052000
6095.14
20110201
0
 
46
1
0
0
 
896589.55
0.047500
4694.83
20110201
0
 
47
1
0
0
 
845801.86
0.048500
4485.39
20110201
0
 
48
1
0
0
 
1083635.51
0.051000
5904.58
20110201
0
 
49
1
0
0
 
1691390.07
0.048000
8919.32
20110201
0
 
50
1
0
0
 
996279.24
0.048500
5276.92
20110201
0
 
51
1
0
0
 
969910.65
0.047500
5078.76
20110201
0
 
52
1
0
0
 
1245661.70
0.047500
6531.03
20110201
0
 
53
1
0
0
 
996511.60
0.052000
5491.11
20110201
0
 
54
1
0
0
 
1096018.34
0.050000
5905.04
20110201
0
 
55
1
0
0
 
1534217.38
0.048000
8079.85
20110201
0
 
56
1
0
0
 
1295207.13
0.049000
6899.45
20110201
0
 
57
1
0
0
 
936628.67
0.050500
5074.89
20110201
0
 
58
1
0
0
 
693295.24
0.049000
3688.56
20110201
0
 
59
1
0
0
 
1161464.22
0.047500
6074.07
20110201
0
 
60
1
0
0
 
987615.96
0.050000
5314.54
20110201
0
 
61
1
0
0
 
872793.88
0.047500
4564.42
20110201
0
 
62
1
120
0
 
1250000.00
0.055000
5729.17
20110201
0
35
63
1
120
0
 
1450000.00
0.053000
6404.17
20110201
0
35
64
1
120
0
 
1400000.00
0.046500
5425.00
20110201
0
35
65
1
120
0
 
1039000.00
0.050000
4329.17
20110201
0
35
66
1
120
0
 
750000.00
0.053000
3312.50
20110201
0
35
67
1
120
0
 
980000.00
0.048000
3920.00
20110201
0
35
68
1
120
0
 
1000000.00
0.049500
4125.00
20110201
0
35
69
1
120
0
 
1100000.00
0.054000
4950.00
20110201
0
35
70
1
120
0
 
1100000.00
0.046500
4262.50
20110201
0
35
71
1
120
0
 
441000.00
0.050000
1837.50
20110201
0
35
72
1
120
0
 
650000.00
0.051500
2789.58
20110201
0
35
73
1
120
0
 
1100000.00
0.046000
4216.67
20110201
0
35
74
1
120
0
 
780000.00
0.051500
3347.50
20110201
0
35
75
1
120
0
 
1150000.00
0.049500
4743.75
20110201
0
35
76
1
120
0
 
2000000.00
0.049500
8250.00
20110201
0
35
77
1
120
0
 
1015000.00
0.049000
4144.58
20110201
0
35
78
1
120
0
 
1125020.00
0.049000
4593.83
20110201
0
35
79
1
120
0
 
2050000.00
0.048500
8285.42
20110201
0
35
80
1
120
0
 
1749095.66
0.052000
7579.41
20110201
0
35
81
1
120
0
 
1100000.00
0.055500
5087.50
20110201
0
35
82
1
120
0
 
1484000.00
0.050500
6245.17
20110201
0
35
83
1
120
0
 
1429329.17
0.046000
5895.97
20110201
0
35
84
1
120
0
 
902400.00
0.052000
3910.40
20110201
0
35
85
1
120
0
 
985000.00
0.048000
3940.00
20110201
0
35
86
1
120
0
 
1000000.00
0.051000
4250.00
20110201
0
35
87
1
120
0
 
930000.00
0.050000
3875.00
20110201
0
35
88
1
120
0
 
1150000.00
0.051500
4935.42
20110201
0
35
89
1
120
0
 
540000.00
0.053000
2385.00
20110201
0
35
90
1
120
0
 
630000.00
0.051500
2703.75
20110201
0
35
91
1
120
0
 
1070000.00
0.049000
4369.17
20110201
0
35
92
1
120
0
 
648000.00
0.050000
2700.00
20110201
0
35
93
1
120
0
 
935000.00
0.054500
4246.46
20110201
0
35
94
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
95
1
120
0
 
1000000.00
0.054000
4500.00
20110201
0
35
96
1
120
0
 
1500000.00
0.051000
6375.00
20110201
0
35
97
1
120
0
 
1000000.00
0.053500
4458.33
20110201
0
35
98
1
120
0
 
1320000.00
0.044500
4895.00
20110201
0
35
99
1
120
0
 
1725000.00
0.049500
7115.63
20110201
0
35
100
1
120
0
 
1354948.33
0.046500
5250.42
20110201
0
35
101
1
120
0
 
686737.22
0.049500
2832.79
20110201
0
35
102
1
120
0
 
837268.54
0.049000
3517.25
20110201
0
35
103
1
120
0
 
1200000.00
0.050500
5050.00
20110201
0
35
104
1
120
0
 
768000.00
0.054500
3488.00
20110201
0
35
105
1
120
0
 
1500000.00
0.052500
6562.50
20110201
0
35
106
1
120
0
 
999745.26
0.053000
4415.54
20110201
0
35
107
1
120
0
 
900000.00
0.053000
3975.00
20110201
0
35
108
1
120
0
 
1413278.27
0.049000
5770.89
20110201
0
35
109
1
120
0
 
545000.00
0.055000
2497.92
20110201
0
35
110
1
120
0
 
1000000.00
0.050000
4166.67
20110201
0
35
111
1
120
0
 
828738.60
0.054500
3763.85
20110201
0
35
112
1
120
0
 
985000.00
0.051500
4227.29
20110201
0
35
113
1
120
0
 
1000000.00
0.055500
4625.00
20110201
0
35
114
1
120
0
 
999200.00
0.051000
4246.60
20110201
0
35
115
1
120
0
 
959872.50
0.051000
4079.46
20110201
0
35
116
1
120
0
 
1350000.00
0.054000
6075.00
20110201
0
35
117
1
120
0
 
1000000.00
0.050500
4208.33
20110201
0
35
118
1
120
0
 
1750000.00
0.050000
7291.67
20110201
0
35
119
1
120
0
 
750000.00
0.048000
3000.00
20110201
0
35
120
1
120
0
 
850000.00
0.050000
3541.67
20110201
0
35
121
1
120
0
 
2025000.00
0.053500
9028.13
20110201
0
35
122
1
120
0
 
680000.00
0.055000
3116.67
20110201
0
35
123
1
120
0
 
450000.00
0.054000
2025.00
20110201
0
35
124
1
120
0
 
1500000.00
0.049500
6187.50
20110201
0
35
125
1
120
0
 
700000.00
0.054000
3150.00
20110201
0
35
126
1
120
0
 
850000.00
0.054000
3825.00
20110201
0
35
127
1
120
0
 
725000.00
0.055500
3353.13
20110201
0
35
128
1
120
0
 
1100000.00
0.048500
4445.83
20110201
0
35
129
1
120
0
 
789856.17
0.054500
3587.26
20110201
0
35
130
1
120
0
 
1840000.00
0.051500
7896.67
20110201
0
35
131
1
120
0
 
1598350.00
0.049500
6593.19
20110201
0
35
132
1
120
0
 
1874905.59
0.053500
8358.95
20110201
0
35
133
1
120
0
 
729750.00
0.048000
2919.00
20110201
0
35
134
1
120
0
 
1820000.00
0.055000
8341.67
20110201
0
35
135
1
120
0
 
2000000.00
0.047500
7916.67
20110201
0
35
136
1
120
0
 
1500000.00
0.048500
6062.50
20110201
0
35
137
1
120
0
 
1320000.00
0.051500
5665.00
20110201
0
35
138
1
120
0
 
1035200.00
0.048500
4183.93
20110201
0
35
139
1
120
0
 
882000.00
0.047500
3491.25
20110201
0
35
140
1
120
0
 
2000000.00
0.050500
8416.67
20110201
0
35
141
1
120
0
 
1000000.00
0.048500
4041.67
20110201
0
35
142
1
0
0
 
1440380.93
0.045000
7346.94
20110201
0
35
143
1
120
0
 
1000000.00
0.050500
4208.33
20110201
0
35
144
1
120
0
 
1500000.00
0.046000
5750.00
20110201
0
35
145
1
120
0
 
2000000.00
0.049000
8166.67
20110201
0
35
146
1
120
0
 
1200000.00
0.045500
4550.00
20110201
0
35
147
1
120
0
 
768750.00
0.049000
3139.06
20110201
0
35
148
1
120
0
 
1000000.00
0.046000
3833.33
20110201
0
35
149
1
120
0
 
1445000.00
0.049000
5900.42
20110201
0
35
150
1
120
0
 
1000000.00
0.050000
4166.67
20110201
0
35
151
1
120
0
 
699000.00
0.045500
2650.38
20110201
0
35
152
1
120
0
 
1250000.00
0.046500
4843.75
20110201
0
35
153
1
120
0
 
2000000.00
0.045000
7500.00
20110201
0
35
154
1
120
0
 
1470000.00
0.046000
5635.00
20110201
0
35
155
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
156
1
120
0
 
1127795.00
0.048500
4558.17
20110201
0
35
157
1
120
0
 
1100000.00
0.047000
4308.33
20110201
0
35
158
1
120
0
 
1973102.00
0.044500
7316.92
20110201
0
35
159
1
120
0
 
1298000.00
0.048000
5192.00
20110201
0
35
160
1
120
0
 
695500.01
0.048500
2810.98
20110201
0
35
161
1
120
0
 
600000.00
0.044000
2200.00
20110201
0
35
162
1
120
0
 
1060000.00
0.047500
4195.83
20110201
0
35
163
1
120
0
 
600000.00
0.046000
2300.00
20110201
0
35
164
1
120
0
 
1000000.00
0.046500
3875.00
20110201
0
35
165
1
120
0
 
1000000.00
0.047500
3958.33
20110201
0
35
166
1
120
0
 
950000.00
0.048000
3800.00
20110201
0
35
167
1
120
0
 
1000000.00
0.044500
3708.33
20110201
0
35
168
1
120
0
 
1100000.00
0.047000
4308.33
20110201
0
35
169
1
120
0
 
1540000.00
0.046500
5967.50
20110201
0
35
170
1
120
0
 
1097354.18
0.047500
4343.69
20110201
0
35
171
1
120
0
 
1093000.00
0.047000
4280.92
20110201
0
35

 
 

 
41
42
43
44
45
46
47
48
49
50
Key
ARM Look-back
Days
Gross Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial
Interest Rate
Cap
(Change Up)
Initial Interest Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
15
0.014500
3
0.001250
120
99
99
1
99
99
63
15
0.014500
3
0.001250
120
99
99
1
99
99
64
15
0.014500
3
0.001250
120
99
99
1
99
99
65
15
0.014500
3
0.001250
120
99
99
1
99
99
66
15
0.014500
3
0.001250
120
99
99
1
99
99
67
15
0.014500
3
0.001250
120
99
99
1
99
99
68
15
0.014500
3
0.001250
120
99
99
1
99
99
69
15
0.014500
3
0.001250
120
99
99
1
99
99
70
15
0.011000
3
0.001250
120
99
99
1
99
99
71
15
0.014500
3
0.001250
120
99
99
1
99
99
72
15
0.014500
3
0.001250
120
99
99
1
99
99
73
15
0.014500
3
0.001250
120
99
99
1
99
99
74
15
0.014500
3
0.001250
120
99
99
1
99
99
75
15
0.014500
3
0.001250
120
99
99
1
99
99
76
15
0.011000
3
0.001250
120
99
99
1
99
99
77
15
0.014500
3
0.001250
120
99
99
1
99
99
78
15
0.014500
3
0.001250
120
99
99
1
99
99
79
15
0.014500
3
0.001250
120
99
99
1
99
99
80
15
0.014500
3
0.001250
120
99
99
1
99
99
81
15
0.014500
3
0.001250
120
99
99
1
99
99
82
15
0.012000
3
0.001250
120
99
99
1
99
99
83
15
0.014500
3
0.001250
120
99
99
1
99
99
84
15
0.014500
3
0.001250
120
99
99
1
99
99
85
15
0.014500
3
0.001250
120
99
99
1
99
99
86
15
0.010000
3
0.001250
120
99
99
1
99
99
87
15
0.014500
3
0.001250
120
99
99
1
99
99
88
15
0.014500
3
0.001250
120
99
99
1
99
99
89
15
0.014500
3
0.001250
120
99
99
1
99
99
90
15
0.014500
3
0.001250
120
99
99
1
99
99
91
15
0.014500
3
0.001250
120
99
99
1
99
99
92
15
0.014500
3
0.001250
120
99
99
1
99
99
93
15
0.014500
3
0.001250
120
99
99
1
99
99
94
15
0.014500
3
0.001250
120
99
99
1
99
99
95
15
0.014500
3
0.001250
120
99
99
1
99
99
96
15
0.014500
3
0.001250
120
99
99
1
99
99
97
15
0.013000
3
0.001250
120
99
99
1
99
99
98
15
0.014500
3
0.001250
120
99
99
1
99
99
99
15
0.014500
3
0.001250
120
99
99
1
99
99
100
15
0.014500
3
0.001250
120
99
99
1
99
99
101
15
0.014500
3
0.001250
120
99
99
1
99
99
102
15
0.014500
3
0.001250
120
99
99
1
99
99
103
15
0.014500
3
0.001250
120
99
99
1
99
99
104
15
0.014500
3
0.001250
120
99
99
1
99
99
105
15
0.014500
3
0.001250
120
99
99
1
99
99
106
15
0.014500
3
0.001250
120
99
99
1
99
99
107
15
0.014500
3
0.001250
120
99
99
1
99
99
108
15
0.014500
3
0.001250
120
99
99
1
99
99
109
15
0.014500
3
0.001250
120
99
99
1
99
99
110
15
0.011500
3
0.001250
120
99
99
1
99
99
111
15
0.014500
3
0.001250
120
99
99
1
99
99
112
15
0.014500
3
0.001250
120
99
99
1
99
99
113
15
0.014500
3
0.001250
120
99
99
1
99
99
114
15
0.014500
3
0.001250
120
99
99
1
99
99
115
15
0.010500
3
0.001250
120
99
99
1
99
99
116
15
0.014500
3
0.001250
120
99
99
1
99
99
117
15
0.011500
3
0.001250
120
99
99
1
99
99
118
15
0.014500
3
0.001250
120
99
99
1
99
99
119
15
0.014500
3
0.001250
120
99
99
1
99
99
120
15
0.014500
3
0.001250
120
99
99
1
99
99
121
15
0.014500
3
0.001250
120
99
99
1
99
99
122
15
0.014500
3
0.001250
120
99
99
1
99
99
123
15
0.014500
3
0.001250
120
99
99
1
99
99
124
15
0.014500
3
0.001250
120
99
99
1
99
99
125
15
0.014500
3
0.001250
120
99
99
1
99
99
126
15
0.014500
3
0.001250
120
99
99
1
99
99
127
15
0.014500
3
0.001250
120
99
99
1
99
99
128
15
0.011000
3
0.001250
120
99
99
1
99
99
129
15
0.014500
3
0.001250
120
99
99
1
99
99
130
15
0.016250
3
0.001250
120
99
99
1
99
99
131
15
0.016250
3
0.001250
120
99
99
1
99
99
132
15
0.016250
3
0.001250
120
99
99
1
99
99
133
15
0.016250
3
0.001250
120
99
99
1
99
99
134
15
0.016250
3
0.001250
120
99
99
1
99
99
135
15
0.016250
3
0.001250
120
99
99
1
99
99
136
15
0.016250
3
0.001250
120
99
99
1
99
99
137
15
0.016250
3
0.001250
120
99
99
1
99
99
138
15
0.016250
3
0.001250
120
99
99
1
99
99
139
15
0.016250
3
0.001250
120
99
99
1
99
99
140
15
0.016250
3
0.001250
120
99
99
1
99
99
141
15
0.016250
3
0.001250
120
99
99
1
99
99
142
15
0.016250
3
0.001250
120
99
99
1
99
99
143
15
0.016250
3
0.001250
120
99
99
1
99
99
144
15
0.016250
3
0.001250
120
99
99
1
99
99
145
15
0.016250
3
0.001250
120
99
99
1
99
99
146
15
0.016250
3
0.001250
120
99
99
1
99
99
147
15
0.016250
3
0.001250
120
99
99
1
99
99
148
15
0.016250
3
0.001250
120
99
99
1
99
99
149
15
0.016500
3
0.001250
120
99
99
1
99
99
150
15
0.016250
3
0.001250
120
99
99
1
99
99
151
15
0.016250
3
0.001250
120
99
99
1
99
99
152
15
0.016250
3
0.001250
120
99
99
1
99
99
153
15
0.016250
3
0.001250
120
99
99
1
99
99
154
15
0.016250
3
0.001250
120
99
99
1
99
99
155
15
0.016250
3
0.001250
120
99
99
1
99
99
156
15
0.016250
3
0.001250
120
99
99
1
99
99
157
15
0.016250
3
0.001250
120
99
99
1
99
99
158
15
0.016250
3
0.001250
120
99
99
1
99
99
159
15
0.016250
3
0.001250
120
99
99
1
99
99
160
15
0.016250
3
0.001250
120
99
99
1
99
99
161
15
0.016250
3
0.001250
120
99
99
1
99
99
162
15
0.016250
3
0.001250
120
99
99
1
99
99
163
15
0.016250
3
0.001250
120
99
99
1
99
99
164
15
0.016250
3
0.001250
120
99
99
1
99
99
165
15
0.016250
3
0.001250
120
99
99
1
99
99
166
15
0.016250
3
0.001250
120
99
99
1
99
99
167
15
0.016250
3
0.001250
120
99
99
1
99
99
168
15
0.016250
3
0.001250
120
99
99
1
99
99
169
15
0.016250
3
0.001250
120
99
99
1
99
99
170
15
0.016250
3
0.001250
120
99
99
1
99
99
171
15
0.016250
3
0.001250
120
99
99
1
99
99

 

 
51
52
53
54
55
56
57
58
59
60
Key
Lifetime Maximum
Rate (Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial Fixed
Payment Period
Subsequent
Payment Reset
Period
Initial Periodic
Payment Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
0.105000
0.029000
       
1
     
63
0.103000
0.029000
       
1
     
64
0.096500
0.029000
       
1
     
65
0.100000
0.014500
       
1
     
66
0.103000
0.029000
       
1
     
67
0.098000
0.029000
       
1
     
68
0.099500
0.029000
       
1
     
69
0.104000
0.029000
       
1
     
70
0.096500
0.029000
       
1
     
71
0.100000
0.029000
       
1
     
72
0.101500
0.029000
       
1
     
73
0.096000
0.029000
       
1
     
74
0.101500
0.029000
       
1
     
75
0.099500
0.029000
       
1
     
76
0.099500
0.029000
       
1
     
77
0.099000
0.029000
       
1
     
78
0.099000
0.029000
       
1
     
79
0.098500
0.029000
       
1
     
80
0.102000
0.029000
       
1
     
81
0.105500
0.029000
       
1
     
82
0.100500
0.029000
       
1
     
83
0.096000
0.029000
       
1
     
84
0.102000
0.029000
       
1
     
85
0.098000
0.029000
       
1
     
86
0.101000
0.029000
       
1
     
87
0.100000
0.029000
       
1
     
88
0.101500
0.029000
       
1
     
89
0.103000
0.029000
       
1
     
90
0.101500
0.029000
       
1
     
91
0.099000
0.029000
       
1
     
92
0.100000
0.029000
       
1
     
93
0.104500
0.029000
       
1
     
94
0.096500
0.029000
       
1
     
95
0.104000
0.029000
       
1
     
96
0.101000
0.029000
       
1
     
97
0.103500
0.029000
       
1
     
98
0.094500
0.029000
       
1
     
99
0.099500
0.029000
       
1
     
100
0.096500
0.029000
       
1
     
101
0.099500
0.029000
       
1
     
102
0.099000
0.029000
       
1
     
103
0.100500
0.029000
       
1
     
104
0.104500
0.029000
       
1
     
105
0.102500
0.029000
       
1
     
106
0.103000
0.029000
       
1
     
107
0.103000
0.029000
       
1
     
108
0.099000
0.029000
       
1
     
109
0.105000
0.029000
       
1
     
110
0.100000
0.029000
       
1
     
111
0.104500
0.029000
       
1
     
112
0.101500
0.029000
       
1
     
113
0.105500
0.029000
       
1
     
114
0.101000
0.029000
       
1
     
115
0.101000
0.029000
       
1
     
116
0.104000
0.029000
       
1
     
117
0.100500
0.029000
       
1
     
118
0.100000
0.029000
       
1
     
119
0.098000
0.029000
       
1
     
120
0.100000
0.029000
       
1
     
121
0.103500
0.029000
       
1
     
122
0.105000
0.029000
       
1
     
123
0.104000
0.029000
       
1
     
124
0.099500
0.029000
       
1
     
125
0.104000
0.029000
       
1
     
126
0.104000
0.029000
       
1
     
127
0.105500
0.029000
       
1
     
128
0.098500
0.029000
       
1
     
129
0.104500
0.029000
       
1
     
130
0.101500
0.029000
       
1
     
131
0.099500
0.029000
       
1
     
132
0.103500
0.029000
       
1
     
133
0.098000
0.029000
       
1
     
134
0.105000
0.029000
       
1
     
135
0.097500
0.029000
       
1
     
136
0.098500
0.029000
       
1
     
137
0.101500
0.029000
       
1
     
138
0.098500
0.029000
       
1
     
139
0.097500
0.029000
       
1
     
140
0.100500
0.029000
       
1
     
141
0.098500
0.029000
       
1
     
142
0.095000
0.029000
       
1
     
143
0.100500
0.029000
       
1
     
144
0.096000
0.029000
       
1
     
145
0.099000
0.029000
       
1
     
146
0.095500
0.029000
       
1
     
147
0.099000
0.029000
       
1
     
148
0.096000
0.029000
       
1
     
149
0.099000
0.029000
       
1
     
150
0.100000
0.029000
       
1
     
151
0.095500
0.029000
       
1
     
152
0.096500
0.029000
       
1
     
153
0.095000
0.029000
       
1
     
154
0.096000
0.029000
       
1
     
155
0.096500
0.029000
       
1
     
156
0.098500
0.029000
       
1
     
157
0.097000
0.029000
       
1
     
158
0.094500
0.029000
       
1
     
159
0.098000
0.029000
       
1
     
160
0.098500
0.029000
       
1
     
161
0.094000
0.029000
       
1
     
162
0.097500
0.029000
       
1
     
163
0.096000
0.029000
       
1
     
164
0.096500
0.029000
       
1
     
165
0.097500
0.029000
       
1
     
166
0.098000
0.029000
       
1
     
167
0.094500
0.029000
       
1
     
168
0.097000
0.029000
       
1
     
169
0.096500
0.029000
       
1
     
170
0.097500
0.029000
       
1
     
171
0.097000
0.029000
       
1
     

 

 
61
62
63
64
65
66
67
68
69
70
Key
Subsequent
Minimum Payment
Reset Period
Option ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
1
 
0
     
20
1
60
60
 
2
 
0
     
20
1
60
60
 
3
 
0
     
20
1
60
60
 
4
 
0
     
20
1
60
60
 
5
 
0
     
20
1
60
60
 
6
 
0
     
20
1
60
60
 
7
 
0
     
20
1
60
60
 
8
 
0
     
20
1
60
60
 
9
 
0
     
20
1
36
36
 
10
 
0
     
20
1
60
60
 
11
 
0
     
20
1
60
60
 
12
 
0
     
20
1
60
60
 
13
 
0
     
20
1
60
60
 
14
 
0
     
20
1
60
60
 
15
 
0
     
20
1
60
60
 
16
 
0
     
20
1
60
60
 
17
 
0
     
20
1
60
60
 
18
 
0
     
20
1
60
60
 
19
 
0
     
20
1
60
60
 
20
 
0
     
20
1
60
60
 
21
 
0
     
20
1
60
60
 
22
 
0
     
20
1
60
60
 
23
 
0
     
20
1
60
60
 
24
 
0
     
20
1
60
60
 
25
 
0
     
20
1
60
60
 
26
 
0
     
0
 
0
0
 
27
 
0
     
20
1
60
60
 
28
 
0
     
20
1
60
60
 
29
 
0
     
20
1
60
60
 
30
 
0
     
20
1
60
60
 
31
 
0
     
20
1
60
60
 
32
 
0
     
20
1
60
60
 
33
 
0
     
20
1
36
36
 
34
 
0
     
20
1
60
60
 
35
 
0
     
0
 
0
0
 
36
 
0
     
20
1
60
60
 
37
 
0
     
20
1
60
60
 
38
 
0
     
20
1
60
60
 
39
 
0
     
20
1
60
60
 
40
 
0
     
0
 
0
0
 
41
 
0
     
20
1
60
60
 
42
 
0
     
20
1
60
60
 
43
 
0
     
20
1
60
60
 
44
 
0
     
20
1
60
60
 
45
 
0
     
0
 
0
0
 
46
 
0
     
20
1
60
60
 
47
 
0
     
20
1
60
60
 
48
 
0
     
20
1
60
60
 
49
 
0
     
20
1
60
60
 
50
 
0
     
20
1
60
60
 
51
 
0
     
20
1
60
60
 
52
 
0
     
20
1
60
60
 
53
 
0
     
0
 
0
0
 
54
 
0
     
20
1
60
60
 
55
 
0
     
20
1
36
36
 
56
 
0
     
20
1
60
60
 
57
 
0
     
20
1
60
60
 
58
 
0
     
20
1
60
60
 
59
 
0
     
20
1
60
60
 
60
 
0
     
20
1
60
60
 
61
 
0
     
20
1
60
60
 
62
 
0
     
20
1
36
36
 
63
 
0
     
20
1
60
60
 
64
 
0
     
20
1
60
60
 
65
 
0
     
20
1
60
60
 
66
 
0
     
20
1
60
60
 
67
 
0
     
20
1
60
60
 
68
 
0
     
20
1
36
36
 
69
 
0
     
20
1
60
60
 
70
 
0
     
20
1
60
60
 
71
 
0
     
20
1
60
60
 
72
 
0
     
20
1
36
36
 
73
 
0
     
20
1
60
60
 
74
 
0
     
20
1
60
60
 
75
 
0
     
20
1
60
60
 
76
 
0
     
20
1
60
60
 
77
 
0
     
20
1
60
60
 
78
 
0
     
20
1
60
60
 
79
 
0
     
20
1
60
60
 
80
 
0
     
20
1
60
60
 
81
 
0
     
20
1
60
60
 
82
 
0
     
20
1
60
60
 
83
 
0
     
20
1
60
60
 
84
 
0
     
20
1
60
60
 
85
 
0
     
20
1
60
60
 
86
 
0
     
20
1
60
60
 
87
 
0
     
20
1
60
60
 
88
 
0
     
20
1
60
60
 
89
 
0
     
20
1
60
60
 
90
 
0
     
20
1
36
36
 
91
 
0
     
20
1
60
60
 
92
 
0
     
20
1
60
60
 
93
 
0
     
20
1
60
60
 
94
 
0
     
20
1
60
60
 
95
 
0
     
20
1
60
60
 
96
 
0
     
20
1
60
60
 
97
 
0
     
20
1
36
36
 
98
 
0
     
20
1
60
60
 
99
 
0
     
20
1
60
60
 
100
 
0
     
20
1
60
60
 
101
 
0
     
20
1
60
60
 
102
 
0
     
20
1
60
60
 
103
 
0
     
20
1
60
60
 
104
 
0
     
20
1
60
60
 
105
 
0
     
20
1
36
36
 
106
 
0
     
20
1
60
60
 
107
 
0
     
20
1
60
60
 
108
 
0
     
20
1
60
60
 
109
 
0
     
20
1
60
60
 
110
 
0
     
20
1
60
60
 
111
 
0
     
20
1
60
60
 
112
 
0
     
20
1
60
60
 
113
 
0
     
20
1
60
60
 
114
 
0
     
20
1
60
60
 
115
 
0
     
20
1
60
60
 
116
 
0
     
20
1
60
60
 
117
 
0
     
20
1
60
60
 
118
 
0
     
20
1
60
60
 
119
 
0
     
20
1
60
60
 
120
 
0
     
20
1
60
60
 
121
 
0
     
20
1
60
60
 
122
 
0
     
20
1
60
60
 
123
 
0
     
20
1
60
60
 
124
 
0
     
20
1
60
60
 
125
 
0
     
20
1
60
60
 
126
 
0
     
20
1
60
60
 
127
 
0
     
20
1
60
60
 
128
 
0
     
20
1
60
60
 
129
 
0
     
20
1
60
60
 
130
 
0
     
20
1
60
60
 
131
 
0
     
20
1
60
60
 
132
 
0
     
20
1
60
60
 
133
 
0
     
20
1
60
60
 
134
 
0
     
20
1
60
60
 
135
 
0
     
20
1
36
36
 
136
 
0
     
20
1
60
60
 
137
 
0
     
20
1
60
60
 
138
 
0
     
20
1
60
60
 
139
 
0
     
20
1
60
60
 
140
 
0
     
20
1
60
60
 
141
 
0
     
20
1
60
60
 
142
 
0
     
20
1
60
60
 
143
 
0
     
20
1
36
36
 
144
 
0
     
20
1
60
60
 
145
 
0
     
20
1
60
60
 
146
 
0
     
20
1
60
60
 
147
 
0
     
20
1
60
60
 
148
 
0
     
20
1
60
60
 
149
 
0
     
20
1
60
60
 
150
 
0
     
20
1
60
60
 
151
 
0
     
0
 
0
0
 
152
 
0
     
20
1
60
60
 
153
 
0
     
20
1
60
60
 
154
 
0
     
20
1
60
60
 
155
 
0
     
20
1
60
60
 
156
 
0
     
20
1
60
60
 
157
 
0
     
20
1
60
60
 
158
 
0
     
20
1
60
60
 
159
 
0
     
20
1
60
60
 
160
 
0
     
20
1
60
60
 
161
 
0
     
20
1
60
60
 
162
 
0
     
20
1
60
60
 
163
 
0
     
20
1
60
60
 
164
 
0
     
20
1
60
60
 
165
 
0
     
20
1
36
36
 
166
 
0
     
20
1
60
60
 
167
 
0
     
20
1
60
60
 
168
 
0
     
20
1
60
60
 
169
 
0
     
20
1
60
60
 
170
 
0
     
20
1
60
60
 
171
 
0
     
20
1
60
60
 

 

 
71
72
73
74
75
76
77
78
79
80
Key
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
Years in Home
FICO Model Used
Most Recent FICO
Date
Primary Wage
Earner Original
FICO: Equifax
1
2
 
0
4087.00
2.5
0
5
1
20101217
 
2
2
 
1
2014.41
19
0
9
1
20110101
 
3
2
 
1
3566.00
12.5
0
3
1
20101217
 
4
2
 
1
6472.24
27
0
 
1
20110101
 
5
1
 
0
9602.00
24
0
6
1
20101217
 
6
1
 
0
20.00
8
 
0
1
20101217
 
7
6
 
1
306.00
1
 
2
1
20101217
 
8
1
 
0
132.00
10
0
2
1
20101217
 
9
1
 
0
3608.41
15
6.8
6
1
20101217
 
10
1
 
0
1492.00
9.5
0
4
1
20101217
 
11
1
 
0
2610.00
0.01
0.01
7
1
20101217
 
12
1
 
0
566.00
13
0
1
1
20110121
 
13
1
 
1
1778.00
8
8
6
1
20101217
 
14
1
 
0
8742.00
3
10
6
1
20110121
 
15
1
 
0
844.00
8
0
6
1
20101217
 
16
1
 
0
1246.00
10
0
2
1
20110121
 
17
1
 
0
2934.00
14
4
6
1
20110121
 
18
1
 
0
295.00
15
0
5
1
20110121
 
19
1
 
0
88.00
3
4.1
0
1
20101217
 
20
1
 
0
1277.00
25
2
4
1
20110121
 
21
1
 
0
963.00
1.5
0
0
1
20110121
 
22
1
 
0
1491.00
10
 
10
1
   
23
1
 
0
112.00
32.6
0
31
1
20110121
 
24
1
 
1
1058.00
31
23.6
11
1
20110121
 
25
1
 
0
1076.00
8
12
5
1
20110121
 
26
1
 
0
11780.00
5
0
10
1
20110121
 
27
1
 
1
1193.00
5.5
0
8
1
20110121
 
28
1
 
1
2220.00
7.7
0
4
1
20110121
 
29
1
 
0
92.00
5
0
0
1
20110121
 
30
1
 
0
90.00
6
0
4
1
20110121
 
31
4
 
1
4573.00
19
42
30
1
20110121
 
32
1
 
0
3451.00
0.5
0
9
1
   
33
1
 
0
1407.00
5
 
2
1
   
34
1
 
0
5348.00
4.5
9.5
6
1
   
35
1
 
0
1873.00
6
4
6
1
   
36
1
 
0
719.00
7
0
7
1
   
37
2
 
0
4308.75
14
 
4
1
   
38
1
 
0
5194.00
10
0
10
1
   
39
6
 
0
624.00
99
0
30
1
   
40
1
 
0
413.00
6
0
0
1
   
41
1
 
1
3893.00
20
0
10
1
   
42
1
 
1
166.00
7
0
16
1
   
43
1
 
0
822.00
4
0
7
1
   
44
1
 
0
1180.00
8
0
8
1
   
45
1
 
0
2052.00
8
0
9
1
   
46
1
 
0
363.00
9
0
8
1
   
47
1
 
1
665.00
3.5
0
5
1
   
48
1
 
0
5520.00
8
0
7
1
   
49
1
 
0
74.00
7
17
11
1
   
50
1
 
1
1015.23
8
0
8
1
   
51
1
 
0
388.00
4.7
0
7
1
   
52
1
 
0
870.00
4
3
3
1
   
53
3
 
0
21701.00
1
11
1
1
   
54
1
 
0
2155.00
3
0
2
1
   
55
1
 
0
2787.00
38
0
13
1
   
56
1
 
0
228.00
10.3
9
5
1
   
57
1
 
0
1893.00
0.4
0
11
1
   
58
1
 
0
3052.00
17
0
9
1
   
59
1
 
1
578.00
2
25
5
1
   
60
1
 
0
199.00
11
0
23
1
   
61
1
 
0
639.00
0.5
0
0
1
   
62
1
 
0
5306.80
14
0
0
1
20101217
 
63
1
 
0
5481.00
6.6
0
8
1
20101217
 
64
1
 
0
2053.00
16
15
9
1
20101217
 
65
1
 
0
1966.78
3
0
1
1
20101217
 
66
1
 
0
475.00
6.7
0
5
1
20101217
 
67
1
 
1
106.00
8
0
1
1
20101217
 
68
1
 
0
1280.75
5
0
1
1
20101217
 
69
1
 
0
7383.00
3
0
3
1
20101217
 
70
1
 
0
322.00
3
 
4
1
20101217
 
71
2
 
0
4709.36
23
13
15
1
20101217
 
72
2
 
0
4971.84
14
0
3
1
20101217
 
73
2
 
0
1478.00
0.08
 
2
1
20101217
 
74
2
 
0
1480.00
1
1
4
1
20101217
 
75
1
 
0
15.00
9
 
1.9
1
20101217
 
76
1
 
1
194.00
17
0
2
1
20101217
 
77
2
 
0
7009.83
99
 
3
1
20101217
 
78
2
 
0
6243.60
99
 
2
1
20101217
 
79
1
 
1
819.00
25
13
9
1
20101217
 
80
1
 
1
83.00
2.6
2.6
3
1
20101217
 
81
1
 
0
8600.00
8
0
3
1
20101217
 
82
1
 
0
935.40
5
8
2
1
20101217
 
83
3
 
0
6249.35
3
13
 
1
20101217
 
84
1
 
0
5855.00
0.5
0
0.25
1
20101217
 
85
1
 
0
737.00
3
0
3
1
20101217
 
86
1
 
0
3693.00
8
0
2
1
20101217
 
87
2
 
0
7301.00
99
0
8
1
20101217
 
88
2
 
0
4541.00
1
0
3
1
20101217
 
89
2
 
0
8926.85
9
 
1
1
20101217
 
90
1
 
0
1063.00
1
4.5
11
1
20101217
 
91
3
 
0
116.00
1.4
0
0
1
20101217
 
92
2
 
0
1551.30
0.6
0.6
0
1
20101217
 
93
1
 
0
513.00
16
0.25
5
1
20101217
 
94
1
 
0
1077.00
5.5
19
 
1
20101217
 
95
1
 
1
364.00
3
0
10
1
20101217
 
96
1
 
1
4808.00
15
0
3
1
20101217
 
97
1
 
0
175.00
5
0
2
1
20101217
 
98
3
 
0
8184.00
5
0
10
1
20101217
 
99
4
 
1
3250.00
10
0
5
1
20101217
 
100
2
 
1
7393.00
12
0
0.5
1
20101217
 
101
1
 
0
144.35
1.2
0
0.6
1
20101217
 
102
2
 
0
2162.00
0.5
16
14
1
20101217
 
103
1
 
0
322.00
8
0
1.5
1
20101217
 
104
1
 
0
1409.00
10
0
5
1
20101217
 
105
2
 
1
6068.00
11
0
0
1
20101217
 
106
2
 
0
2322.00
1.5
0
1
1
20101217
 
107
1
 
0
915.90
6
2
1
1
20101217
 
108
2
 
0
6995.00
8
0
0
1
20101217
 
109
1
 
0
88.00
99
0
15
1
20101217
 
110
1
 
0
15.00
3
11
4
1
20101217
 
111
1
 
0
212.00
7
0
0
1
20101217
 
112
1
 
0
1477.00
3.37
0
5
1
20101217
 
113
2
 
0
5058.15
8
0
2
1
20101217
 
114
2
 
0
394.10
4.6
0
0
1
20101217
 
115
1
 
0
20.00
10
0
0
1
20101217
 
116
1
 
0
1815.84
2
2
0.8
1
20101217
 
117
1
 
0
384.00
99
 
0
1
20101217
 
118
2
 
0
8989.67
3
4
4
1
20101217
 
119
2
 
0
3479.00
7
0
0
1
20101217
 
120
2
 
0
2680.75
0.9
0
10
1
20101217
 
121
2
 
1
11855.00
14
0
7
1
20101217
 
122
1
 
0
3089.00
25
0
4
1
20101217
 
123
4
 
1
15544.08
15
15
17
1
20101217
 
124
2
 
0
7709.65
5.7
0
0
1
20101217
 
125
2
 
0
7318.08
99
0
24
1
20101217
 
126
1
 
0
1605.00
1.1
9
16
1
20101217
 
127
2
 
0
6692.67
24
2.6
 
1
20101217
 
128
2
 
0
587.00
3.6
0
0
1
20101217
 
129
1
 
0
928.00
1
0
17
1
20101217
 
130
2
 
0
5740.00
5.5
0
8
1
20101217
 
131
3
 
1
9676.75
3.1
7
 
1
20110107
 
132
2
 
0
10127.70
1.5
   
1
20101217
 
133
1
 
0
1453.00
3
1.8
4
1
   
134
1
 
1
1718.00
5
 
2
1
20101217
 
135
1
 
0
774.00
0.6
5
0
1
   
136
2
 
0
14754.89
10
0
0
1
20101217
 
137
1
 
1
1288.00
2.6
0
10
1
20101217
 
138
1
 
1
403.00
14
0
6
1
20101217
 
139
1
 
0
16.00
99
 
1
1
20101217
 
140
1
 
0
1928.00
99
3
6
1
20101217
 
141
1
 
0
7045.00
11
5.5
5
1
20101217
 
142
1
 
0
43.00
0.1
0
0
1
20110121
 
143
1
 
1
3885.00
4
 
3
1
20101217
 
144
1
 
0
3419.00
20
 
0
1
20101217
 
145
1
 
0
129.00
9
16
3
1
20101217
 
146
1
 
0
976.00
1.5
 
0
1
   
147
1
 
0
33.00
99
 
6
1
20110121
 
148
1
 
0
841.75
15.7
0
3
1
20110121
 
149
1
 
0
1053.00
23.4
0
6
1
20110121
 
150
5
 
1
1689.50
40.5
32.8
11
1
20110121
 
151
1
 
0
6534.00
14
 
0
1
20110121
 
152
1
 
0
1551.00
1.5
0
3
1
20110121
 
153
1
 
0
997.00
5.6
0
2
1
20110121
 
154
1
 
0
1778.00
3.2
0
2
1
   
155
1
 
0
1312.00
3
0
10
1
20110121
 
156
1
 
0
685.00
4.5
0
3
1
   
157
1
 
0
69.00
13
0
0
1
   
158
2
 
0
25672.00
7
0
7
1
   
159
1
 
0
200.00
2.6
0
2
1
   
160
1
 
0
4713.00
1.3
12
6
1
   
161
1
 
0
173.00
2.6
2
4
1
   
162
3
 
0
6010.00
3
0
3
1
   
163
2
 
0
17975.00
0.8
0
15
1
   
164
2
 
0
5315.00
2
0
0
1
   
165
2
 
0
7070.25
7
0
6
1
   
166
1
 
1
1691.22
27
0
6
1
   
167
8
 
0
6726.00
30
0
2
1
   
168
1
 
0
865.00
6
0
3
1
   
169
2
 
0
800.00
5.5
0
3
1
   
170
1
 
0
43.00
5
 
0.75
1
   
171
3
 
0
10677.17
99
0
5
1
   

 

 
81
82
83
84
85
 
86
87
88
89
90
Key
Primary Wage
Earner Original
FICO: Experian
Primary Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO: Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Original
Primary Borrower
FICO
Most Recent
Primary Borrower
FICO
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
1
         
773
765
       
2
         
794
791
       
3
         
746
770
       
4
         
731
727
       
5
         
801
796
       
6
         
764
763
       
7
         
759
770
       
8
         
782
747
       
9
         
770
751
       
10
         
776
772
       
11
         
715
725
       
12
         
786
784
       
13
         
771
745
       
14
         
791
798
       
15
         
785
763
       
16
         
769
803
       
17
         
791
777
       
18
         
798
783
       
19
         
754
754
       
20
         
723
732
       
21
         
788
766
       
22
         
782
         
23
         
792
795
       
24
         
739
735
       
25
         
765
774
       
26
         
738
742
       
27
         
797
803
       
28
         
781
774
       
29
         
791
777
       
30
         
777
787
       
31
         
768
781
       
32
         
780
         
33
         
797
         
34
         
809
         
35
         
767
         
36
         
790
         
37
         
793
         
38
         
740
         
39
         
745
         
40
         
790
         
41
         
763
         
42
         
791
         
43
         
807
         
44
         
741
         
45
         
789
         
46
         
803
         
47
         
788
         
48
         
787
         
49
         
800
         
50
         
772
         
51
         
781
         
52
         
785
         
53
         
740
         
54
         
799
         
55
         
791
         
56
         
805
         
57
         
794
         
58
         
752
         
59
         
775
         
60
         
734
         
61
         
719
         
62
         
707
721
       
63
         
803
797
       
64
         
795
823
       
65
         
777
777
       
66
         
769
770
       
67
         
777
773
       
68
         
788
789
       
69
         
754
753
       
70
         
756
802
       
71
         
787
782
       
72
         
800
729
       
73
         
764
758
       
74
         
784
796
       
75
         
750
740
       
76
         
792
796
       
77
         
787
796
       
78
         
787
796
       
79
         
714
700
       
80
         
781
804
       
81
         
794
781
       
82
         
798
773
       
83
         
782
727
       
84
         
776
757
       
85
         
796
790
       
86
         
780
793
       
87
         
793
761
       
88
         
772
753
       
89
         
786
790
       
90
         
788
809
       
91
         
784
810
       
92
         
749
744
       
93
         
809
786
       
94
         
797
812
       
95
         
797
759
       
96
         
797
786
       
97
         
708
735
       
98
         
750
786
       
99
         
777
770
       
100
         
762
803
       
101
         
777
773
       
102
         
745
728
       
103
         
791
810
       
104
         
790
801
       
105
         
793
762
       
106
         
780
787
       
107
         
802
782
       
108
         
784
756
       
109
         
787
784
       
110
         
810
801
       
111
         
776
762
       
112
         
759
801
       
113
         
784
756
       
114
         
767
764
       
115
         
792
790
       
116
         
784
783
       
117
         
701
807
       
118
         
787
801
       
119
         
811
786
       
120
         
750
787
       
121
         
794
781
       
122
         
790
792
       
123
         
777
786
       
124
         
789
798
       
125
         
778
778
       
126
         
776
784
       
127
         
775
786
       
128
         
751
760
       
129
         
735
746
       
130
         
736
723
       
131
         
776
773
       
132
         
789
793
       
133
         
790
         
134
         
764
755
       
135
         
789
         
136
         
801
785
       
137
         
790
793
       
138
         
775
738
       
139
         
782
757
       
140
         
722
731
       
141
         
804
790
       
142
         
799
732
       
143
         
778
781
       
144
         
800
808
       
145
         
784
795
       
146
         
781
         
147
         
815
788
       
148
         
811
769
       
149
         
801
781
       
150
         
808
778
       
151
         
801
784
       
152
         
776
785
       
153
         
774
736
       
154
         
775
         
155
         
785
757
       
156
         
789
         
157
         
788
         
158
         
752
         
159
         
782
         
160
         
792
         
161
         
796
         
162
         
751
         
163
         
777
         
164
         
805
         
165
         
756
         
166
         
703
         
167
         
716
         
168
         
763
         
169
         
776
         
170
         
704
         
171
         
786
         

 

 
91
92
93
94
95
96
97
98
99
100
Key
Most Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
1
           
777777000000
   
118676.00
2
           
777770000000
   
30154.42
3
           
777770000000
   
31723.54
4
           
777770000000
   
30708.33
5
           
777777000000
   
137198.50
6
           
777777000000
   
35929.00
7
           
777777000000
   
13812.67
8
           
777777000000
   
29166.66
9
           
777777000000
   
15998.00
10
           
777777000000
   
14583.34
11
           
777777700000
   
18333.33
12
           
777777700000
   
45138.90
13
           
777777700000
   
43770.00
14
           
777777700000
   
18055.00
15
           
777777700000
   
27689.00
16
           
777777700000
   
51417.25
17
           
777777700000
   
76579.00
18
           
777777700000
   
23365.27
19
           
777777700000
   
7916.66
20
           
777777770000
   
17039.00
21
           
777777700000
   
22778.00
22
           
777777770000
   
29840.00
23
           
777777700000
   
8750.00
24
           
777777700000
   
15607.00
25
           
777777700000
   
21872.93
26
           
777777700000
   
77478.00
27
           
777777700000
   
49278.13
28
           
777777700000
   
26814.00
29
           
777777700000
   
26666.00
30
           
777777770000
   
22567.00
31
           
777777700000
   
4847.22
32
           
777777770000
   
0.00
33
           
777777777000
   
38208.00
34
           
777777770000
   
20060.00
35
           
777777770000
   
78112.00
36
           
777777770000
   
12190.00
37
           
777777777000
   
26338.00
38
           
777777770000
   
39166.67
39
           
777777777700
   
0.00
40
           
777777770000
   
64750.00
41
           
777777770000
   
56198.00
42
           
777777770000
   
45832.00
43
           
777777777000
   
23338.34
44
           
777777777700
   
91913.00
45
           
777777770000
   
51250.00
46
           
777777777000
   
27918.00
47
           
777777777000
   
35004.00
48
           
777777777000
   
38542.00
49
           
777777770000
   
13666.00
50
           
777777777000
   
63182.00
51
           
777777777000
   
27679.00
52
           
777777770000
   
13650.00
53
           
777777777000
   
166666.00
54
           
777777777000
   
22917.00
55
           
777777777000
   
54522.00
56
           
777777777000
   
14185.00
57
           
777777777000
   
47917.00
58
           
777777777000
   
71602.00
59
           
777777777700
   
178.00
60
           
777777777700
   
18190.00
61
           
777777777700
   
16666.67
62
           
000000000000
   
46268.00
63
           
000000000000
   
0.00
64
           
000000000000
   
79167.00
65
           
000000000000
   
49546.00
66
           
000000000000
   
25459.00
67
           
000000000000
   
15833.00
68
           
000000000000
   
26817.00
69
           
000000000000
   
0.00
70
           
000000000000
   
70779.00
71
           
000000000000
   
0.00
72
           
000000000000
   
93697.00
73
           
000000000000
   
28592.00
74
           
000000000000
   
0.00
75
           
000000000000
   
58403.00
76
           
000000000000
   
45147.00
77
           
000000000000
   
0.00
78
           
000000000000
   
0.00
79
           
000000000000
   
67996.00
80
           
000000000000
   
16229.00
81
           
000000000000
   
0.00
82
           
000000000000
   
18750.00
83
           
000000000000
   
49523.00
84
           
000000000000
   
23335.00
85
           
000000000000
   
24794.00
86
           
000000000000
   
49036.00
87
           
000000000000
   
0.00
88
           
000000000000
   
22568.00
89
           
000000000000
   
92769.00
90
           
000000000000
   
22929.17
91
           
000000000000
   
15488.42
92
           
000000000000
   
10000.00
93
           
000000000000
   
8642.00
94
           
000000000000
   
13750.00
95
           
000000000000
   
0.00
96
           
000000000000
   
0.00
97
           
000000000000
   
0.00
98
           
000000000000
   
53352.00
99
           
000000000000
   
0.00
100
           
000000000000
   
12500.00
101
           
000000000000
   
3914.83
102
           
000000000000
   
17500.00
103
           
000000000000
   
52515.67
104
           
000000000000
   
17482.02
105
           
000000000000
   
0.00
106
           
000000000000
   
25447.00
107
           
000000000000
   
0.00
108
           
000000000000
   
69584.00
109
           
000000000000
   
0.00
110
           
000000000000
   
38157.60
111
           
000000000000
   
0.00
112
           
000000000000
   
16725.00
113
           
000000000000
   
24167.00
114
           
000000000000
   
21458.00
115
           
000000000000
   
0.00
116
           
000000000000
   
0.00
117
           
000000000000
   
0.00
118
           
000000000000
   
0.00
119
           
000000000000
   
56250.00
120
           
000000000000
   
71250.00
121
           
000000000000
   
0.00
122
           
000000000000
   
88555.00
123
           
000000000000
   
0.00
124
           
000000000000
   
39029.00
125
           
700000000000
   
0.00
126
           
000000000000
   
12500.00
127
           
770000000000
   
0.00
128
           
777000000000
   
0.00
129
           
777770000000
   
37500.00
130
           
777770000000
   
13852.32
131
           
777770000000
   
39270.88
132
           
777770000000
   
118550.83
133
           
777777770000
   
10416.66
134
           
777770000000
   
42750.00
135
           
777777777000
   
33333.33
136
           
777777000000
   
66666.67
137
           
777777000000
   
8957.00
138
           
777777000000
   
23752.61
139
           
777770000000
   
0.00
140
           
777770000000
   
0.00
141
           
777777000000
   
40566.00
142
           
777777700000
   
33333.33
143
           
777777700000
   
31250.00
144
           
777777700000
   
41666.00
145
           
777777700000
   
38495.34
146
           
777777770000
   
58850.00
147
           
777777700000
   
0.00
148
           
777777700000
   
35476.00
149
           
777777700000
   
30509.23
150
           
777777700000
   
21042.00
151
           
777777700000
   
25000.00
152
           
777777700000
   
33333.34
153
           
777777700000
   
54147.00
154
           
777777770000
   
28667.00
155
           
777777770000
   
46364.00
156
           
777777770000
   
20625.00
157
           
777777777000
   
16667.00
158
           
777777770000
   
53229.18
159
           
777777770000
   
22536.17
160
           
777777770000
   
24850.00
161
           
777777770000
   
10180.00
162
           
777777777700
   
42425.00
163
           
777777770000
   
90000.00
164
           
777777777000
   
28750.00
165
           
777777770000
   
32527.00
166
           
777777777700
   
44598.00
167
           
777777777000
   
0.00
168
           
777777777000
   
27426.00
169
           
777777777700
   
12528.00
170
           
777777777700
   
34145.00
171
           
777777777770
   
0.00

 

 
101
102
103
104
105
106
107
108
109
110
Key
Co-Borrower Wage
Income
Primary Borrower
Other Income
Co-Borrower Other
Income
All Borrower Wage
Income
All Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-Borrower
Income Verification
Borrower
Employment
Verification
Co-Borrower
Employment
Verification
1
0.00
0.00
0.00
118676.00
118676.00
Y
5
 
3
 
2
0.00
3983.88
0.00
30154.42
34138.30
Y
5
 
3
 
3
0.00
5854.50
0.00
31723.54
37578.04
Y
5
 
3
 
4
0.00
0.00
0.00
30708.33
30708.33
Y
4
 
2
 
5
0.00
2359.00
0.00
137198.50
139557.50
Y
5
 
3
 
6
 
-1649.00
 
35929.00
34280.00
Y
5
 
3
 
7
 
3816.56
 
13812.67
17629.23
Y
5
 
3
 
8
0.00
0.00
0.00
29166.66
29166.66
Y
5
 
3
 
9
13364.00
4874.00
0.00
29362.00
34236.00
Y
5
 
3
 
10
0.00
15668.00
0.00
14583.34
30251.34
Y
5
 
3
 
11
18333.33
0.00
0.00
36666.66
36666.66
Y
5
 
3
 
12
0.00
0.00
0.00
45138.90
45138.90
Y
5
 
3
 
13
0.00
0.00
0.00
43770.00
43770.00
Y
5
 
3
 
14
19000.00
0.00
0.00
37055.00
37055.00
Y
5
 
2
 
15
0.00
1486.08
0.00
27689.00
29175.08
Y
5
 
2
 
16
0.00
-3573.65
0.00
51417.25
47843.60
Y
5
 
3
 
17
-7.00
-10731.00
0.00
76572.00
65841.00
Y
5
 
3
 
18
0.00
1051.00
0.00
23365.27
24416.27
Y
5
 
3
 
19
9378.68
0.00
0.00
17295.34
17295.34
Y
5
 
3
 
20
7089.00
875.00
0.00
24128.00
25003.00
Y
5
 
3
 
21
0.00
700.41
0.00
22778.00
23478.41
Y
5
 
2
 
22
 
1644.84
 
29840.00
31484.84
Y
5
 
3
 
23
0.00
10127.50
0.00
8750.00
18877.50
Y
5
 
3
 
24
15607.00
0.00
0.00
31214.00
31214.00
Y
5
 
3
 
25
11559.66
0.00
0.00
33432.59
33432.59
Y
5
 
3
 
26
0.00
2146.00
0.00
77478.00
79624.00
Y
5
 
3
 
27
0.00
704.78
0.00
49278.13
49982.91
Y
5
 
3
 
28
0.00
1915.00
0.00
26814.00
28729.00
Y
5
 
3
 
29
0.00
0.00
0.00
26666.00
26666.00
Y
5
 
3
 
30
0.00
0.00
0.00
22567.00
22567.00
Y
5
 
2
 
31
19142.14
17541.33
0.00
23989.36
41530.69
Y
5
 
3
 
32
0.00
26661.00
0.00
0.00
26661.00
Y
4
 
3
 
33
 
-708.00
 
38208.00
37500.00
Y
5
 
2
 
34
17251.00
0.00
0.00
37311.00
37311.00
Y
5
 
3
 
35
10750.00
0.00
0.00
88862.00
88862.00
Y
5
 
3
 
36
0.00
0.00
0.00
12190.00
12190.00
Y
5
 
2
 
37
 
20104.33
 
26338.00
46442.33
Y
5
 
3
 
38
0.00
6666.67
0.00
39166.67
45833.34
Y
5
 
3
 
39
0.00
39765.00
0.00
0.00
39765.00
Y
5
 
3
 
40
0.00
0.00
0.00
64750.00
64750.00
Y
5
 
3
 
41
0.00
2528.00
0.00
56198.00
58726.00
N
5
 
3
 
42
0.00
-27423.00
0.00
45832.00
18409.00
Y
5
 
3
 
43
0.00
0.00
0.00
23338.34
23338.34
Y
5
 
3
 
44
0.00
0.00
0.00
91913.00
91913.00
Y
5
 
3
 
45
0.00
-1168.00
0.00
51250.00
50082.00
Y
5
 
3
 
46
0.00
0.00
0.00
27918.00
27918.00
Y
5
 
2
 
47
0.00
0.00
0.00
35004.00
35004.00
Y
5
 
3
 
48
0.00
0.00
0.00
38542.00
38542.00
Y
5
 
3
 
49
19000.00
-2935.00
0.00
32666.00
29731.00
Y
5
 
3
 
50
0.00
-5247.00
0.00
63182.00
57935.00
Y
5
 
3
 
51
0.00
693.00
0.00
27679.00
28372.00
Y
5
 
3
 
52
15417.00
0.00
0.00
29067.00
29067.00
Y
5
 
3
 
53
54475.00
0.00
0.00
221141.00
221141.00
Y
5
 
2
 
54
0.00
16700.00
0.00
22917.00
39617.00
Y
5
 
3
 
55
0.00
0.00
0.00
54522.00
54522.00
Y
5
 
3
 
56
17683.00
0.00
0.00
31868.00
31868.00
Y
5
 
2
 
57
0.00
0.00
0.00
47917.00
47917.00
Y
5
 
3
 
58
0.00
2010.00
0.00
71602.00
73612.00
Y
5
 
2
 
59
17782.34
8367.00
0.00
17960.34
26327.34
Y
5
 
2
 
60
0.00
-430.00
0.00
18190.00
17760.00
Y
5
 
3
 
61
0.00
2050.00
0.00
16666.67
18716.67
Y
5
 
3
 
62
0.00
0.00
0.00
46268.00
46268.00
Y
5
 
2
 
63
0.00
43726.00
0.00
0.00
43726.00
Y
5
 
2
 
64
7008.00
0.00
0.00
86175.00
86175.00
Y
5
 
2
 
65
0.00
0.00
0.00
49546.00
49546.00
Y
5
 
2
 
66
0.00
0.00
0.00
25459.00
25459.00
Y
5
 
3
 
67
0.00
666.00
0.00
15833.00
16499.00
Y
4
 
2
 
68
0.00
0.00
0.00
26817.00
26817.00
Y
5
 
2
 
69
0.00
103711.00
0.00
0.00
103711.00
Y
5
 
2
 
70
 
0.00
 
70779.00
70779.00
Y
5
 
2
 
71
0.00
59779.00
0.00
 
59779.00
Y
5
 
2
 
72
0.00
0.00
0.00
93697.00
93697.00
Y
5
 
2
 
73
 
-2045.00
 
26547.00
26547.00
Y
5
 
3
 
74
5000.00
10416.67
2110.00
5000.00
17526.67
Y
5
 
2
 
75
 
0.00
 
58403.00
58403.00
Y
5
 
2
 
76
0.00
0.00
0.00
45147.00
45147.00
Y
4
 
2
 
77
 
49638.00
   
49638.00
Y
5
 
3
 
78
 
49638.00
   
49638.00
Y
5
 
3
 
79
2790.00
0.00
0.00
70786.00
70786.00
Y
5
 
3
 
80
0.00
9374.00
0.00
16229.00
25603.00
Y
5
 
3
 
81
0.00
133333.34
0.00
0.00
133333.34
Y
5
 
2
 
82
38354.00
9669.00
0.00
57104.00
66773.00
Y
5
 
2
 
83
3025.00
6563.00
0.00
52548.00
59111.00
Y
5
 
2
 
84
0.00
3633.00
0.00
23335.00
26968.00
Y
5
 
3
 
85
0.00
0.00
0.00
24794.00
24794.00
Y
5
 
2
 
86
0.00
2071.00
0.00
49036.00
51107.00
Y
5
 
3
 
87
0.00
68447.00
0.00
0.00
68447.00
Y
5
 
3
 
88
0.00
44289.00
0.00
22568.00
66857.00
Y
5
 
2
 
89
 
0.00
 
92769.00
92769.00
Y
5
 
2
 
90
0.00
0.00
0.00
22929.17
22929.17
Y
5
 
2
 
91
0.00
860.00
0.00
15488.42
16348.42
Y
5
 
2
 
92
8333.00
0.00
0.00
18333.00
18333.00
Y
5
 
2
 
93
7750.00
644.00
0.00
16392.00
17036.00
Y
5
 
2
 
94
7506.00
1875.00
0.00
21256.00
23131.00
Y
5
 
2
 
95
0.00
17525.00
0.00
0.00
17525.00
Y
5
 
3
 
96
0.00
44889.00
0.00
0.00
44889.00
Y
4
 
2
 
97
0.00
48442.00
0.00
0.00
48442.00
Y
5
 
2
 
98
0.00
2360.00
0.00
53352.00
55712.00
Y
5
 
2
 
99
0.00
34267.17
0.00
0.00
34267.17
Y
5
 
3
 
100
0.00
7485.83
0.00
12500.00
19985.83
Y
5
 
3
 
101
0.00
7023.05
0.00
3914.83
10937.88
Y
5
 
2
 
102
10350.00
0.00
0.00
27850.00
27850.00
Y
5
 
2
 
103
0.00
0.00
0.00
52515.67
52515.67
Y
5
 
2
 
104
0.00
0.00
0.00
17482.02
17482.02
Y
5
 
2
 
105
0.00
63863.00
0.00
0.00
63863.00
Y
5
 
3
 
106
0.00
12047.33
0.00
25447.00
37494.33
Y
5
 
2
 
107
0.00
59716.00
0.00
0.00
59716.00
Y
5
 
2
 
108
0.00
1036.00
0.00
69584.00
70620.00
Y
5
 
2
 
109
0.00
14166.00
0.00
 
14166.00
Y
5
 
3
 
110
12780.46
0.00
0.00
50938.06
50938.06
Y
5
 
2
 
111
0.00
23637.00
0.00
0.00
23637.00
Y
5
 
2
 
112
0.00
6088.00
0.00
16725.00
22813.00
Y
5
 
2
 
113
0.00
45666.00
0.00
24167.00
69833.00
Y
5
 
2
 
114
0.00
0.00
0.00
21458.00
21458.00
Y
5
 
2
 
115
0.00
46014.00
0.00
0.00
46014.00
Y
5
 
2
 
116
16666.67
18951.83
0.00
16666.67
35618.50
Y
5
 
2
 
117
 
23198.00
 
0.00
23198.00
N
5
 
3
 
118
0.00
88239.00
-2073.00
0.00
86166.00
Y
5
 
3
 
119
0.00
0.00
0.00
56250.00
56250.00
Y
5
 
2
 
120
0.00
0.00
0.00
71250.00
71250.00
Y
5
 
3
 
121
0.00
178567.00
0.00
 
178567.00
Y
5
 
3
 
122
0.00
0.00
0.00
88555.00
88555.00
Y
5
 
2
 
123
0.00
28720.00
19519.00
0.00
48239.00
Y
5
 
3
 
124
0.00
227.00
0.00
39029.00
39256.00
Y
5
 
2
 
125
0.00
42785.00
0.00
0.00
42785.00
Y
5
 
3
 
126
7174.00
3106.00
0.00
19674.00
22780.00
Y
5
 
3
 
127
0.00
65169.00
0.00
 
65169.00
Y
5
 
2
 
128
0.00
96692.00
0.00
0.00
96692.00
Y
5
 
3
 
129
0.00
0.00
0.00
37500.00
37500.00
Y
5
 
2
 
130
0.00
32640.42
0.00
13852.32
46492.74
Y
5
 
2
 
131
37463.08
32352.00
0.00
76733.96
109085.96
Y
5
 
3
 
132
 
0.00
 
118550.83
118550.83
Y
5
 
2
 
133
10567.00
399.16
0.00
20983.66
21382.82
Y
5
 
3
 
134
 
0.00
 
42750.00
42750.00
Y
5
 
3
 
135
7618.00
0.00
0.00
40951.33
40951.33
Y
5
 
2
 
136
0.00
0.00
0.00
66666.67
66666.67
Y
5
 
3
 
137
0.00
28281.00
0.00
8957.00
37238.00
Y
5
 
3
 
138
0.00
0.00
0.00
23752.61
23752.61
Y
5
 
3
 
139
 
27980.83
 
0.00
27980.83
Y
5
 
3
 
140
12038.00
65714.00
0.00
12038.00
77752.00
Y
5
 
3
 
141
12610.00
-1050.00
-472.00
53176.00
51654.00
Y
5
 
2
 
142
0.00
0.00
0.00
33333.33
33333.33
Y
4
 
3
 
143
 
2290.00
 
31250.00
33540.00
Y
5
 
3
 
144
 
0.00
 
41666.00
41666.00
N
5
 
3
 
145
38498.34
8795.00
0.00
76993.68
85788.68
Y
5
 
2
 
146
 
0.00
 
58850.00
58850.00
Y
5
 
2
 
147
 
18907.00
 
0.00
18907.00
Y
5
 
3
 
148
0.00
2071.00
0.00
35476.00
37547.00
Y
5
 
3
 
149
0.00
800.91
0.00
30509.23
31310.14
Y
5
 
3
 
150
0.00
25980.41
20150.70
21042.00
67173.11
Y
5
 
3
 
151
 
5608.00
 
25000.00
30608.00
Y
5
 
2
 
152
0.00
0.00
0.00
33333.34
33333.34
Y
5
 
3
 
153
0.00
57183.00
0.00
54147.00
111330.00
Y
5
 
2
 
154
0.00
0.00
0.00
28667.00
28667.00
Y
5
 
3
 
155
0.00
218.00
0.00
46364.00
46582.00
Y
5
 
3
 
156
0.00
0.00
0.00
20625.00
20625.00
Y
5
 
3
 
157
0.00
2577.00
0.00
16667.00
19244.00
Y
5
 
2
 
158
0.00
59632.46
0.00
53229.18
112861.64
Y
5
 
2
 
159
0.00
0.00
0.00
22536.17
22536.17
Y
5
 
2
 
160
1863.00
-10183.00
2923.00
26713.00
19453.00
Y
5
 
3
 
161
1050.00
5955.00
0.00
11230.00
17185.00
Y
5
 
3
 
162
0.00
1971.00
0.00
42425.00
44396.00
Y
5
 
3
 
163
0.00
0.00
0.00
90000.00
90000.00
Y
5
 
3
 
164
0.00
2478.00
0.00
28750.00
31228.00
Y
5
 
3
 
165
0.00
-3310.00
0.00
32527.00
29217.00
Y
5
 
2
 
166
0.00
0.00
0.00
44598.00
44598.00
Y
5
 
3
 
167
0.00
231667.00
0.00
0.00
231667.00
Y
4
 
2
 
168
0.00
0.00
0.00
27426.00
27426.00
Y
5
 
2
 
169
0.00
39312.00
0.00
12528.00
51840.00
Y
5
 
2
 
170
 
914.00
 
34145.00
35059.00
Y
5
 
3
 
171
0.00
40028.00
0.00
 
40028.00
Y
5
 
3
 

 

 
111
112
113
114
115
116
117
118
119
120
Key
Borrower Asset
Verification
Co-Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly Debt All
Borrowers
Originator DTI
Fully Indexed Rate
Qualification
Method
Percentage
of Down
Payment
from
Borrower Own
Funds
City
State
1
3
 
1008459.80
15622.00
0.131636
 
1
0.000000
SAN FRANCISCO
CA
2
3
 
5300451.00
12968.09
0.379869
 
1
0.000000
HILLSBOROUGH
CA
3
3
 
750606.12
9899.63
0.296125
 
1
100.000000
KENWOOD
CA
4
3
 
2242477.50
9104.21
0.296474
 
1
100.000000
LOS ALTOS HILLS
CA
5
3
 
2268380.00
28225.69
0.202251
 
1
0.000000
SAN FRANCISCO
CA
6
3
 
3533931.34
8397.76
0.244975
 
1
100.000000
NEW YORK
NY
7
3
 
120869.03
8698.19
0.493396
 
1
0.000000
TIBURON
CA
8
3
 
1166592.10
9510.56
0.326076
 
1
100.000000
MENLO PARK
CA
9
4
 
476915.30
10380.80
0.353545
 
1
0.000000
SAN FRANCISCO
CA
10
4
 
505569.20
9643.59
0.318782
 
1
0.000000
PIEDMONT
CA
11
3
 
2966535.70
7928.18
0.216223
 
1
100.000000
PORTLAND
OR
12
3
 
544164.26
11910.74
0.263869
 
1
0.000000
ATHERTON
CA
13
3
 
797542.72
9232.96
0.210943
 
1
0.000000
LOS ALTOS
CA
14
4
 
449643.88
14676.91
0.396084
 
1
100.000000
NEWTON
MA
15
3
 
439918.66
10269.20
0.351985
 
1
0.000000
LOS ANGELES
CA
16
3
 
391532.39
11740.18
0.245387
 
1
0.000000
PIEDMONT
CA
17
3
 
454550.02
27832.78
0.422727
 
1
0.000000
NEWPORT BEACH
CA
18
3
 
625180.54
7875.42
0.322548
 
1
0.000000
SAN FRANCISCO
CA
19
3
 
862921.24
7121.97
0.411785
 
1
63.760000
SAN FRANCISCO
CA
20
3
 
157999.12
8252.46
0.330059
 
1
0.000000
BERKELEY
CA
21
3
 
805308.93
7724.74
0.329015
 
1
100.000000
NEW YORK
NY
22
3
 
3968038.04
11132.09
0.353570
 
1
100.000000
NEW YORK
NY
23
3
 
1279796.66
7391.40
0.391545
 
1
0.000000
PHOENIX
AZ
24
4
 
813985.45
12263.46
0.392883
 
1
100.000000
SAN FRANCISCO
CA
25
4
 
407300.26
7418.33
0.221889
 
1
0.000000
SAN FRANCISCO
CA
26
3
 
4194652.87
23855.84
0.299606
 
1
0.000000
SAN FRANCISCO
CA
27
4
 
822022.59
7875.29
0.157560
 
1
0.000000
SAN FRANCISCO
CA
28
3
 
1320244.51
12472.20
0.434133
 
1
100.000000
NAPA
CA
29
3
 
741639.65
6567.30
0.246280
 
1
59.010000
SAN MATEO
CA
30
4
 
1010635.74
8895.47
0.394180
 
1
100.000000
LOS GATOS
CA
31
3
 
1166013.76
9604.13
0.231254
 
1
100.000000
CALISTOGA
CA
32
3
 
6467131.39
11660.88
0.437376
 
1
0.000000
RYE
NH
33
3
 
142523.48
9086.40
0.242304
 
1
0.000000
BOSTON
MA
34
3
 
1141005.44
15533.33
0.416320
 
1
42.850000
PIEDMONT
CA
35
3
 
988067.80
13143.76
0.147912
 
1
0.000000
LOS ANGELES
CA
36
4
 
261356.20
4446.14
0.364737
 
1
100.000000
BEDFORD
MA
37
4
 
230273.83
9731.11
0.369470
 
1
0.000000
SUNOL
CA
38
3
 
1039925.78
16447.95
0.358864
 
1
100.000000
LOS GATOS
CA
39
3
 
177260.83
9128.55
0.230000
 
1
0.000000
HILLSBOROUGH
CA
40
4
 
1928951.76
9185.18
0.141856
 
1
100.000000
RYE
NY
41
4
 
586094.02
22456.67
0.396075
 
1
0.000000
PORTOLA VALLEY
CA
42
3
 
1108842.63
8132.69
0.441778
 
1
0.000000
MILL VALLEY
CA
43
3
 
520672.04
8749.02
0.374878
 
1
0.000000
LOS ALTOS
CA
44
3
 
699177.64
9730.28
0.110000
 
1
0.000000
DUXBURY
MA
45
4
 
738514.90
12382.56
0.247246
 
1
0.000000
HILLSBOROUGH
CA
46
3
 
270131.78
8096.47
0.290009
 
1
0.000000
HILLSBOROUGH
CA
47
3
 
310473.57
7063.83
0.201801
 
1
0.000000
OAKLAND
CA
48
4
 
582954.47
13229.17
0.343240
 
1
100.000000
NAPA
CA
49
3
 
2873632.43
13253.20
0.445770
 
1
100.000000
NEWPORT BEACH
CA
50
3
 
544118.96
8765.10
0.151292
 
1
0.000000
SAUSALITO
CA
51
3
 
465237.42
8422.85
0.296872
 
1
0.000000
HILLSBOROUGH
CA
52
3
 
1236318.66
9173.07
0.315584
 
1
100.000000
PORTOLA VALLEY
CA
53
3
 
3807175.06
28626.33
0.100000
 
1
100.000000
BRIDGEHAMPTON
NY
54
4
 
421949.63
9654.91
0.272607
 
1
100.000000
ROSS
CA
55
3
 
869636.39
12186.35
0.223513
 
1
0.000000
SANTA MONICA
CA
56
4
 
749222.69
9055.17
0.284146
 
1
0.000000
LAGUNA BEACH
CA
57
3
 
2137265.01
9164.98
0.191268
 
1
0.000000
MILL VALLEY
CA
58
3
 
498381.00
8091.40
0.109920
 
1
0.000000
WENHAM
MA
59
3
 
1292695.08
8883.47
0.417626
 
1
0.000000
LOS ALTOS HILLS
CA
60
4
 
408385.82
7862.64
0.450000
 
1
0.000000
LOS ANGELES
CA
61
4
 
1256363.47
6814.16
0.364069
 
1
100.000000
MENLO PARK
CA
62
4
 
1805671.00
17026.08
0.370000
 
1
100.000000
LOS ANGELES
CA
63
3
 
3546691.00
14775.09
0.350000
 
1
0.000000
BELVEDERE TIBURON
CA
64
3
 
2002375.00
9937.92
0.120000
 
1
0.000000
LOS ALTOS
CA
65
3
 
569468.00
7570.67
0.150000
 
1
0.000000
WELLESLEY
MA
66
3
 
241085.58
4673.88
0.190000
 
1
0.000000
DARIEN
CT
67
3
 
366437.00
4755.08
0.290000
 
1
0.000000
SAN DIEGO
CA
68
3
 
2543920.00
9005.00
0.340000
 
1
0.000000
HIDDEN HILLS
CA
69
3
 
13214478.00
19020.67
0.190000
 
1
0.000000
BURLINGAME
CA
70
3
 
274986.10
6802.69
0.090000
 
1
0.000000
DARIEN
CT
71
3
 
475274.00
10524.76
0.170000
 
1
0.000000
LOS ANGELES
CA
72
3
 
901080.29
8003.84
0.090000
 
1
0.000000
NANTUCKET
MA
73
3
 
2960248.48
11469.48
0.432000
 
1
0.000000
SAN FRANCISCO
CA
74
3
 
844080.30
6906.50
0.400000
 
1
0.000000
MILL VALLEY
CA
75
3
 
295894.00
6258.75
0.130000
 
1
0.000000
NEW YORK
NY
76
3
 
1462693.35
11536.83
0.260000
 
1
0.000000
GREENWICH
CT
77
3
 
3163218.82
12937.40
0.390000
 
1
0.000000
SAN FRANCISCO
CA
78
3
 
3158317.20
12910.87
0.400000
 
1
0.000000
STINSON BEACH
CA
79
4
 
771015.30
14686.42
0.320000
 
1
0.000000
NEW YORK
NY
80
3
 
7410159.00
17281.65
0.537400
 
1
0.000000
PIEDMONT
CA
81
3
 
11636069.00
16094.25
0.120000
 
1
0.000000
KENTFIELD
CA
82
3
 
2378539.53
9905.18
0.150000
 
1
0.000000
WELLESLEY
MA
83
3
 
2027583.05
18765.67
0.320000
 
1
100.000000
LOS ANGELES
CA
84
3
 
635742.26
12101.80
0.380000
 
1
0.000000
NEEDHAM
MA
85
3
 
45405.20
5069.54
0.260000
 
1
0.000000
MOUNTAIN VIEW
CA
86
3
 
2997238.12
10350.51
0.202526
 
1
0.000000
BROOKLYN
NY
87
3
 
13260424.57
14477.76
0.211518
 
1
0.000000
MANHATTAN BEACH
CA
88
3
 
1784159.00
12936.84
0.190000
 
1
0.000000
SANTA MONICA
CA
89
3
 
729067.98
10107.85
0.120000
 
1
0.000000
EAST HAMPTON
NY
90
3
 
2950384.00
7837.03
0.390000
 
1
0.000000
BURLINGAME
CA
91
3
 
2357610.00
6590.84
0.400000
 
1
100.000000
PIEDMONT
CA
92
3
 
963572.63
5221.50
0.280000
 
1
100.000000
CARLSBAD
CA
93
3
 
1801444.00
6149.63
0.380000
 
1
0.000000
SAN FRANCISCO
CA
94
3
 
799145.00
7460.87
0.320000
 
1
100.000000
SAN MATEO
CA
95
3
 
2344901.00
8117.67
0.463205
 
1
0.000000
DOVER
MA
96
3
 
4252327.76
13855.97
0.308672
 
1
100.000000
CARMEL
CA
97
3
 
4027518.00
7492.75
0.150000
 
1
0.000000
BOSTON
MA
98
3
 
6236201.63
21378.65
0.383735
 
1
0.000000
SAN FRANCISCO
CA
99
3
 
4517214.65
12246.01
0.357400
 
1
0.000000
SAN FRANCISCO
CA
100
3
 
2411383.71
13251.84
0.557200
 
1
0.000000
KINGS POINT
NY
101
3
 
3841938.00
3968.54
0.360000
 
1
0.000000
SAN FRANCISCO
CA
102
4
 
734863.26
8374.46
0.360000
 
1
100.000000
MOUNTAIN VIEW
CA
103
3
 
7291359.00
10999.83
0.210000
 
1
0.000000
SAN MATEO
CA
104
3
 
1169001.00
5926.48
0.339004
 
1
0.000000
LONG BEACH
CA
105
3
 
5240221.00
20197.96
0.316270
 
1
100.000000
SANTA MONICA
CA
106
3
 
4058030.00
8817.03
0.235156
 
1
0.000000
ORINDA
CA
107
3
 
975357.00
7134.76
0.120000
 
1
0.000000
OAKLAND
CA
108
3
 
3521409.57
17021.50
0.241029
 
1
100.000000
WOODSIDE
CA
109
3
 
12106046.71
3878.29
0.310000
 
1
0.000000
ATHERTON
CA
110
3
 
3702139.00
7617.25
0.150000
 
1
0.000000
SAN FRANCISCO
CA
111
3
 
454096.00
5336.30
0.230000
 
1
100.000000
LOS ANGELES
CA
112
3
 
5876747.00
8700.87
0.380000
 
1
0.000000
PEBBLE BEACH
CA
113
3
 
14976169.00
26176.48
0.370000
 
1
0.000000
SAN FRANCISCO
CA
114
4
 
1134653.00
6635.07
0.330000
 
1
100.000000
SAN FRANCISCO
CA
115
3
 
3921470.67
7892.75
0.170000
 
1
100.000000
NEW YORK
NY
116
3
 
6286304.29
9415.18
0.260000
 
1
0.000000
ROSS
CA
117
3
 
6710190.00
7872.58
0.584300
 
1
100.000000
SAN FRANCISCO
CA
118
3
 
10439022.00
21787.11
0.254178
 
1
0.000000
KETCHUM
ID
119
4
 
2249235.00
9916.17
0.180000
 
1
100.000000
DANVILLE
CA
120
3
 
2878619.00
8038.44
0.112820
 
1
0.000000
LOS ALTOS
CA
121
3
 
20759565.31
24982.81
0.139907
 
1
0.000000
SANTA MONICA
CA
122
3
 
11535754.00
12404.67
0.140000
 
1
0.000000
SAN FRANCISCO
CA
123
3
 
4814144.00
20052.89
0.413630
 
1
0.000000
HOMEWOOD
CA
124
3
 
2243904.00
16288.13
0.410000
 
1
100.000000
LOS ANGELES
CA
125
3
 
6582350.00
11790.30
0.275571
 
1
0.000000
NOVATO
CA
126
3
 
3294813.00
8716.08
0.382620
 
1
0.000000
SAN FRANCISCO
CA
127
3
 
1854289.99
13769.67
0.210000
 
1
100.000000
SAN FRANCISCO
CA
128
3
 
5795732.00
9303.91
0.096221
 
1
100.000000
SAN FRANCISCO
CA
129
3
 
3586868.00
7612.50
0.190000
 
1
0.000000
MENLO PARK
CA
130
4
 
1455656.13
18513.82
0.398209
 
1
100.000000
NEW CANAAN
CT
131
3
 
6485324.00
25422.92
0.233054
 
1
100.000000
SAN FRANCISCO
CA
132
3
 
4693412.00
20936.37
0.176602
 
1
100.000000
NEW YORK
NY
133
4
 
874850.96
6236.00
0.291636
 
1
100.000000
NEW YORK
NY
134
3
 
489755.72
12626.62
0.295360
 
1
0.000000
LOS GATOS
CA
135
4
 
740515.51
10946.01
0.267293
 
1
100.000000
NEW YORK
NY
136
3
 
321383.78
27792.64
0.416890
 
1
100.000000
SAN FRANCISCO
CA
137
3
 
762452.40
10310.47
0.380000
 
1
0.000000
SAN DIEGO
CA
138
4
 
399491.04
6032.18
0.253959
 
1
100.000000
LOS ALTOS
CA
139
3
 
492536.21
6080.75
0.376223
 
1
100.000000
SAN FRANCISCO
CA
140
4
 
1914178.00
21385.42
0.275047
 
1
0.000000
SAN FRANCISCO
CA
141
4
 
1160993.06
16765.13
0.324566
 
1
100.000000
MILL VALLEY
CA
142
4
 
1203948.48
9988.11
0.299643
 
1
100.000000
MENLO PARK
CA
143
3
 
5526449.28
10692.07
0.318786
 
1
0.000000
SAN DIEGO
CA
144
4
 
2517427.34
15234.66
0.365638
 
1
100.000000
PIEDMONT
CA
145
3
 
497697.05
13488.25
0.157226
 
1
0.000000
LOS ANGELES
CA
146
3
 
1444987.45
6030.50
0.100000
 
1
100.000000
NEW CANAAN
CT
147
3
 
1203617.64
4375.77
0.231437
 
1
0.000000
GRASS VALLEY
CA
148
3
 
528182.96
9091.04
0.256259
 
1
100.000000
POWAY
CA
149
3
 
415235.61
9656.95
0.308429
 
1
0.000000
TIBURON
CA
150
3
 
1621114.91
9682.30
0.144140
 
1
0.000000
LOS ANGELES
CA
151
3
 
4901836.26
10568.77
0.345294
 
1
100.000000
SAN FRANCISCO
CA
152
3
 
1097016.98
9126.83
0.273805
 
1
0.000000
MENLO PARK
CA
153
3
 
11724363.13
14892.83
0.133772
 
1
0.000000
MENLO PARK
CA
154
3
 
1335424.93
9792.17
0.341583
 
1
100.000000
LOS ANGELES
CA
155
4
 
935423.17
7357.01
0.157937
 
1
0.000000
SAN FRANCISCO
CA
156
4
 
361276.54
7282.50
0.353091
 
1
0.000000
BURLINGAME
CA
157
4
 
696531.21
8034.16
0.417489
 
1
100.000000
SCARSDALE
NY
158
3
 
36766383.15
44042.29
0.390000
 
1
0.000000
ATHERTON
CA
159
3
 
450434.57
8190.50
0.363438
 
1
0.000000
PORTOLA VALLEY
CA
160
3
 
836014.46
9672.61
0.497230
 
1
0.000000
WINCHESTER
MA
161
3
 
861247.05
5981.12
0.467677
 
1
100.000000
LAFAYETTE
CA
162
4
 
1736906.56
15558.73
0.350000
 
1
0.000000
BEDFORD CORNERS
NY
163
4
 
1277599.58
21683.00
0.240922
 
1
0.000000
SANTA MONICA
CA
164
3
 
1666536.95
13786.67
0.441484
 
1
100.000000
PLEASANTON
CA
165
3
 
9109740.00
10470.25
0.360000
 
1
0.000000
GLEN ELLEN
CA
166
3
 
1991045.01
10075.22
0.200000
 
1
0.000000
NEW YORK
NY
167
3
 
3695154.41
14880.90
0.064234
 
1
0.000000
LOS ALTOS HILLS
CA
168
3
 
1355981.39
8081.03
0.294649
 
1
0.000000
NEWPORT BEACH
CA
169
3
 
3498914.00
9660.33
0.250000
 
1
0.000000
NEW YORK
NY
170
3
 
3018687.00
6096.75
0.167162
 
1
0.000000
TOPANGA AREA
CA
171
4
 
1358267.00
 
0.435866
 
1
0.000000
BOCA GRANDE
FL

 

 
121
122
123
124
125
126
127
128
129
130
Key
Postal Code
Property
Type
Occupancy
Sales Price
Original Appraised
Property Value
Original Property
Valuation Type
Original Property
Valuation Date
Original Automated
Valuation Model
(AVM) Model Name
Original AVM
Confidence Score
Most Recent
Property Value2
1
94115
13
1
 
3750000.00
3
20100601
     
2
94010
1
1
 
3100000.00
3
20100521
     
3
95452
1
2
1149000.00
1150000.00
3
20100528
     
4
94024
1
1
1679000.00
1679000.00
3
20100528
     
5
94115
1
1
 
4650000.00
3
20100623
     
6
10007
4
1
1875000.00
1875000.00
3
20100614
     
7
94920
1
1
 
2200000.00
3
20100622
     
8
94025
1
1
1695888.00
1695888.00
3
20100621
     
9
94117
13
1
 
1600000.00
3
20100618
     
10
94611
1
1
1470000.00
1470000.00
3
20100625
     
11
97229
6
1
892500.00
900000.00
3
20100701
     
12
94027
1
1
 
2395000.00
3
20100710
     
13
94022
1
1
 
1575000.00
3
20100708
     
14
02467
1
1
1124000.00
1135000.00
3
20100708
     
15
90049
1
1
 
1700000.00
3
20100714
     
16
94611
1
1
 
2000000.00
3
20100714
     
17
92660
6
1
 
5600000.00
3
20100722
     
18
94117
1
1
 
1425000.00
3
20100720
     
19
94115
1
1
1640000.00
1640000.00
3
20100722
     
20
94707
1
1
 
1560000.00
3
20100809
     
21
10128
2
1
1121250.00
1125000.00
3
20100804
     
22
10021
2
1
2395000.00
1950000.00
3
20100804
     
23
85021
1
1
 
1300000.00
3
20100803
     
24
94123
3
1
1975000.00
1975000.00
3
20100729
     
25
94114
1
1
 
1225000.00
3
20100730
     
26
94123
1
1
 
5000000.00
3
20100816
     
27
94114
1
1
 
1475000.00
3
20100803
     
28
94558
7
1
2200000.00
2200000.00
3
20100819
     
29
94402
1
1
1510000.00
1510000.00
3
20100810
     
30
95032
1
1
1825000.00
1825000.00
3
20100809
     
31
94515
1
2
965000.00
975000.00
3
20100817
     
32
03870
1
1
 
2200000.00
3
20100830
     
33
02116
4
1
 
1480000.00
3
20100825
     
34
94611
1
1
2100000.00
2100000.00
3
20100817
     
35
90064
1
1
 
2650000.00
3
20100827
     
36
01730
1
1
682000.00
690000.00
3
20100821
     
37
94586
1
1
 
1100000.00
3
20100909
     
38
95032
1
1
2325000.00
2200000.00
3
20100820
     
39
94010
1
1
 
2250000.00
3
20100909
     
40
10580
1
1
1799000.00
1800000.00
3
20100827
     
41
94028
1
1
 
4000000.00
3
20100901
     
42
94941
1
1
 
2100000.00
3
20100823
     
43
94022
1
1
 
1925000.00
3
20100903
     
44
02332
1
1
 
1750000.00
3
20101006
     
45
94010
1
1
 
2050000.00
3
20100915
     
46
94010
1
1
 
2500000.00
3
20100921
     
47
94611
1
1
 
1150000.00
3
20100928
     
48
94558
1
2
1450000.00
1475000.00
3
20100910
     
49
92657
6
1
3195000.00
3600000.00
3
20100909
     
50
94965
1
1
 
1850000.00
3
20100925
     
51
94010
1
1
 
1850000.00
3
20100928
     
52
94028
1
1
1565000.00
1565000.00
3
20100915
     
53
11932
1
2
4000000.00
4000000.00
3
20101012
     
54
94957
1
1
1375000.00
1375000.00
3
20100924
     
55
90402
1
1
 
3600000.00
3
20100929
     
56
92651
1
1
 
2200000.00
3
20100920
     
57
94941
1
1
 
1800000.00
3
20100929
     
58
01984
1
1
 
1100000.00
3
20101015
     
59
94022
1
1
 
1950000.00
3
20101105
     
60
90049
1
1
 
2750000.00
3
20101013
     
61
94025
1
1
1250000.00
1250000.00
3
20101109
     
62
90272
1
1
2600000.00
2600000.00
3
20090330
   
2453000
63
94920
1
1
 
3000000.00
3
20081230
   
2500000
64
94024
1
1
 
2800000.00
3
20090109
   
2550000
65
02481
1
1
 
1380000.00
3
20081223
   
1243000
66
06820
1
1
 
1275000.00
3
20090129
   
1220000
67
92037
1
1
 
1400000.00
3
20090117
   
1262000
68
91302
1
1
 
2100000.00
3
20090127
   
1901000
69
94010
1
1
 
2600000.00
3
20090126
   
2375000
70
06820
1
1
 
1600000.00
3
20090211
   
1500000
71
90049
1
2
 
1200000.00
3
20090130
   
1483000
72
02554
1
2
 
1540000.00
3
20090122
   
1540000
73
94123
1
1
 
3600000.00
3
20090210
   
3000000
74
94941
1
1
 
1900000.00
3
20090129
   
1822000
75
10013
2
1
 
2100000.00
3
20090202
   
2170000
76
06830
1
1
 
8500000.00
3
20090216
   
8000000
77
94115
1
1
 
2300000.00
3
20090724
   
2104000
78
94970
6
2
 
1835000.00
3
20090223
   
1961000
79
10011
4
1
 
5100000.00
3
20090212
   
4650000
80
94610
1
1
 
3950000.00
3
20090130
   
3300000
81
94904
1
1
 
2200000.00
3
20090213
   
1750000
82
02481
1
1
 
2200000.00
3
20090223
   
2062000
83
90069
1
1
3700000.00
4150000.00
3
20090220
   
3750000
84
02492
1
1
 
1612000.00
3
20090213
   
1705000
85
94040
1
1
 
1450000.00
3
20081021
   
1350000
86
11215
13
1
 
2400000.00
3
20090306
   
2363000
87
90266
1
1
 
2500000.00
3
20090226
   
2339000
88
90402
1
1
 
4750000.00
3
20090305
   
4500000
89
11937
1
2
 
1250000.00
3
20090220
   
1184000
90
94010
1
1
 
2000000.00
3
20090223
   
1850000
91
94611
1
1
1617500.00
1625000.00
3
20090212
   
1550000
92
92009
6
1
810000.00
825000.00
3
20090220
   
784000
93
94121
1
1
 
1400000.00
3
20090224
   
1375000
94
94402
1
1
1450000.00
1450000.00
3
20090220
   
1309000
95
02030
1
1
 
2500000.00
3
20090228
   
2500000
96
93923
1
1
2250000.00
2000000.00
3
20090223
   
2464000
97
02127
4
1
 
1725000.00
3
20090305
   
1631000
98
94121
1
1
 
3800000.00
3
20090309
   
3900000
99
94123
1
1
 
3500000.00
3
20090226
   
3450000
100
11024
1
1
 
3300000.00
3
20090304
   
3200000
101
94122
3
1
 
950000.00
3
20090331
   
908000
102
94041
1
1
1370000.00
1370000.00
3
20090129
   
1371000
103
94402
1
1
 
3400000.00
3
20090319
   
3300000
104
90803
1
1
 
960000.00
3
20090303
   
959000
105
90402
1
1
2995000.00
2995000.00
3
20090311
   
2700000
106
94563
1
1
 
1800000.00
3
20090309
   
1800000
107
94618
1
1
 
1450000.00
3
20090323
   
1449000
108
94062
1
1
2525000.00
2525000.00
3
20090311
   
2500000
109
94027
1
1
 
3750000.00
3
20090318
   
3500000
110
94105
4
1
 
1450000.00
3
20090325
   
1285000
111
90066
1
1
1044000.00
1044000.00
3
20090320
   
999000
112
93953
1
1
 
4900000.00
3
20090404
   
3800000
113
94118
1
1
 
5250000.00
3
20090329
   
5300000
114
94107
1
1
1249000.00
1249000.00
3
20090326
   
1200000
115
10013
1
1
3335000.00
3350000.00
3
20090326
   
3050000
116
94957
1
1
 
2850000.00
3
20090331
   
2500000
117
94127
6
1
2150000.00
2150000.00
3
20090327
   
2027000
118
83340
1
2
 
3050000.00
3
20090414
   
2887900
119
94526
1
1
1500000.00
1500000.00
3
20090326
   
1504000
120
94024
1
1
 
1550000.00
3
20090413
   
1400000
121
90402
1
1
 
4800000.00
3
20090519
   
4500000
122
94103
4
1
 
4700000.00
3
20090925
     
123
96141
3
2
 
2000000.00
3
20091027
     
124
90005
1
1
1875000.00
1875000.00
3
20091130
     
125
94947
1
2
 
1000000.00
3
20100104
     
126
94123
1
1
 
2500000.00
3
20100105
     
127
94109
2
2
1405000.00
1405000.00
3
20100225
     
128
94109
2
1
3215000.00
3215000.00
3
20100317
     
129
94025
1
1
 
2800000.00
3
20100513
     
130
06840
1
1
3825000.00
3950000.00
3
20100607
     
131
94121
1
1
3850000.00
3850000.00
3
20100513
     
132
10028
4
1
2500000.00
2500000.00
3
20100601
     
133
10021
2
1
975000.00
975000.00
3
20100625
     
134
95032
1
1
 
2600000.00
3
20100604
     
135
10128
8
1
3475000.00
3475000.00
3
20100630
     
136
94118
1
1
2950000.00
2950000.00
3
20100621
     
137
92130
6
1
 
2000000.00
3
20100625
     
138
94022
1
1
1294000.00
1294000.00
3
20100628
     
139
94109
2
1
1260000.00
1260000.00
3
20100614
     
140
94115
1
1
 
9600000.00
3
20100611
     
141
94941
1
1
2225238.00
2240000.00
3
20100630
     
142
94025
6
1
2250000.00
2250000.00
3
20100420
     
143
92130
6
1
 
2125000.00
3
20100715
     
144
94611
1
1
5150000.00
5150000.00
3
20100708
     
145
90049
1
1
 
3300000.00
3
20100722
     
146
06840
1
1
1612500.00
1615000.00
3
20100731
     
147
95949
6
1
 
1025000.00
3
20100719
     
148
92064
1
1
1717500.00
1725000.00
3
20100726
     
149
94920
1
1
 
2100000.00
3
20100726
     
150
91423
1
1
 
4500000.00
3
20100802
     
151
94117
3
1
994000.00
1000000.00
3
20100727
     
152
94025
1
1
 
2850000.00
3
20100812
     
153
94025
1
1
 
3600000.00
3
20100802
     
154
90064
1
1
2100000.00
2100000.00
3
20100809
     
155
94116
6
1
 
1650000.00
3
20100820
     
156
94010
1
1
 
1720000.00
3
20100825
     
157
10583
1
1
2002000.00
2050000.00
3
20100923
     
158
94027
1
1
 
11500000.00
3
20100902
     
159
94028
1
1
 
2350000.00
3
20100823
     
160
01890
1
1
 
1550000.00
3
20100831
     
161
94549
1
1
1375000.00
1375000.00
3
20100823
     
162
10549
1
1
 
2600000.00
3
20100923
     
163
90405
3
2
 
1000000.00
3
20100903
     
164
94566
6
1
1720000.00
1750000.00
3
20100907
     
165
95442
1
2
 
2200000.00
3
20100907
     
166
10075
2
1
 
2850000.00
3
20100928
     
167
94022
1
1
 
6750000.00
3
20100917
     
168
92660
6
1
 
2200000.00
3
20100922
     
169
10028
3
1
 
2250000.00
3
20101013
     
170
90290
1
1
 
1500000.00
3
20101027
     
171
33921
7
1
 
1825000.00
3
20101105
     

 

 
131
132
133
134
135
136
137
138
139
140
Key
Most Recent
Property Valuation
Type
Most Recent
Property Valuation
Date
Most Recent AVM
Model Name
Most Recent AVM
Confidence Score
Original CLTV
Original LTV
Original Pledged
Assets
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI: Lender or
Borrower Paid?
1
       
0.558960
0.357330
0
0
0
 
2
       
0.609680
0.448390
0
0
0
 
3
       
0.750000
0.750000
0
0
0
 
4
       
0.592610
0.592610
0
0
0
 
5
       
0.532690
0.427310
0
0
0
 
6
       
0.700000
0.700000
0
0
0
 
7
       
0.500000
0.500000
0
0
0
 
8
       
0.796040
0.796040
0
0
0
 
9
       
0.700000
0.700000
0
0
0
 
10
       
0.800000
0.800000
0
0
0
 
11
       
0.800000
0.800000
0
0
0
 
12
       
0.700000
0.700000
0
0
0
 
13
       
0.666670
0.666670
0
0
0
 
14
       
0.800000
0.800000
0
0
0
 
15
       
0.750000
0.670590
0
0
0
 
16
       
0.700000
0.550000
0
0
0
 
17
       
0.625000
0.160710
0
0
0
 
18
       
0.771930
0.701750
0
0
0
 
19
       
0.579270
0.579270
0
0
0
 
20
       
0.700000
0.533330
0
0
0
 
21
       
0.750000
0.750000
0
0
0
 
22
       
0.614100
0.614100
0
0
0
 
23
       
0.692310
0.538460
0
0
0
 
24
       
0.750000
0.556960
0
0
0
 
25
       
0.733060
0.733060
0
0
0
 
26
       
0.332000
0.182000
0
0
0
 
27
       
0.657630
0.657630
0
0
0
 
28
       
0.700000
0.700000
0
0
0
 
29
       
0.596030
0.596030
0
0
0
 
30
       
0.698630
0.698630
0
0
0
 
31
       
0.750000
0.750000
0
0
0
 
32
       
0.550000
0.550000
0
0
0
 
33
       
0.608110
0.405410
0
0
0
 
34
       
0.666670
0.476190
0
0
0
 
35
       
0.547170
0.415090
0
0
0
 
36
       
0.800000
0.800000
0
0
0
 
37
       
0.750000
0.750000
0
0
0
 
38
       
0.750000
0.750000
0
0
0
 
39
       
0.622220
0.622220
0
0
0
 
40
       
0.699830
0.699830
0
0
0
 
41
       
0.700000
0.375000
0
0
0
 
42
       
0.600000
0.471430
0
0
0
 
43
       
0.592210
0.540260
0
0
0
 
44
       
0.700000
0.700000
0
0
0
 
45
       
0.700000
0.541460
0
0
0
 
46
       
0.400000
0.360000
0
0
0
 
47
       
0.739130
0.739130
0
0
0
 
48
       
0.750000
0.750000
0
0
0
 
49
       
0.532080
0.532080
0
0
0
 
50
       
0.600000
0.540540
0
0
0
 
51
       
0.631680
0.526270
0
0
0
 
52
       
0.800000
0.800000
0
0
0
 
53
       
0.250000
0.250000
0
0
0
 
54
       
0.800000
0.800000
0
0
0
 
55
       
0.427780
0.427780
0
0
0
 
56
       
0.636360
0.590910
0
0
0
 
57
       
0.522220
0.522220
0
0
0
 
58
       
0.631820
0.631820
0
0
0
 
59
       
0.597130
0.597130
0
0
0
 
60
       
0.396360
0.360000
0
0
0
 
61
       
0.700000
0.700000
0
0
0
 
62
7
20110101
   
0.673170
0.480770
0
0
0
 
63
5
20110101
   
0.483300
0.483300
0
0
0
 
64
5
20110101
   
0.500000
0.500000
0
0
0
 
65
7
20110101
   
0.752900
0.752900
0
0
0
 
66
7
20110101
   
0.588200
0.588200
0
0
0
 
67
7
20110101
   
0.700000
0.700000
0
0
0
 
68
7
20110101
   
0.571490
0.476190
0
0
0
 
69
5
20110101
   
0.661580
0.423080
0
0
0
 
70
9
20110101
   
0.687500
0.687500
0
0
0
 
71
7
20110101
   
0.367500
0.367500
0
0
0
 
72
9
20110101
   
0.506490
0.506490
0
0
0
 
73
5
20110101
   
0.388960
0.305560
0
0
0
 
74
7
20110101
   
0.410526
0.410526
0
0
0
 
75
7
20110101
   
0.547619
0.547619
0
0
0
 
76
9
20110101
   
0.235294
0.235294
0
0
0
 
77
7
20110101
   
0.441300
0.441300
0
0
0
 
78
7
20110101
   
0.613090
0.613090
0
0
0
 
79
5
20110101
   
0.401960
0.401960
0
0
0
 
80
5
20110101
   
0.569600
0.443000
0
0
0
 
81
5
20110101
   
0.500000
0.500000
0
0
0
 
82
7
20110101
   
0.675000
0.675000
0
0
0
 
83
5
20110101
   
0.567568
0.567568
0
0
0
 
84
7
20110101
   
0.699750
0.699750
0
0
0
 
85
9
20110101
   
0.679310
0.679310
0
0
0
 
86
7
20110101
   
0.520833
0.416700
0
0
0
 
87
7
20110101
   
0.510000
0.372000
0
0
0
 
88
9
20110101
   
0.242100
0.242100
0
0
0
 
89
7
20110101
   
0.600000
0.480000
0
0
0
 
90
5
20110101
   
0.565000
0.315000
0
0
0
 
91
5
20110101
   
0.686200
0.686200
0
0
0
 
92
7
20110101
   
0.800000
0.800000
0
0
0
 
93
3
20110216
   
0.667860
0.667860
0
0
0
 
94
7
20110101
   
0.758600
0.689655
0
0
0
 
95
5
20110101
   
0.440000
0.400000
0
0
0
 
96
7
20110101
   
0.750000
0.750000
0
0
0
 
97
7
20110101
   
0.579700
0.579700
0
0
0
 
98
9
20110101
   
0.600000
0.347360
0
0
0
 
99
5
20110101
   
0.492860
0.492860
0
0
0
 
100
9
20110101
   
0.471200
0.471200
0
0
0
 
101
7
20110101
   
0.749470
0.749470
0
0
0
 
102
7
20110101
   
0.795600
0.722628
0
0
0
 
103
5
20110101
   
0.441200
0.352900
0
0
0
 
104
7
20110101
   
0.800000
0.800000
0
0
0
 
105
9
20110101
   
0.700000
0.500800
0
0
0
 
106
9
20110101
   
0.563890
0.563890
0
0
0
 
107
7
20110101
   
0.689660
0.689660
0
0
0
 
108
9
20110101
   
0.700000
0.700000
0
0
0
 
109
9
20110101
   
0.172000
0.145300
0
0
0
 
110
5
20110101
   
0.758660
0.689660
0
0
0
 
111
7
20110101
   
0.800000
0.800000
0
0
0
 
112
5
20110101
   
0.272400
0.201000
0
0
0
 
113
3
20110101
   
0.571430
0.190476
0
0
0
 
114
9
20110101
   
0.800000
0.800000
0
0
0
 
115
5
20110101
   
0.449780
0.449780
0
0
0
 
116
5
20110101
   
0.473680
0.473680
0
0
0
 
117
7
20110101
   
0.511600
0.465100
0
0
0
 
118
7
20110101
   
0.573770
0.573770
0
0
0
 
119
7
20110101
   
0.733370
0.666670
0
0
0
 
120
9
20110101
   
0.599200
0.548380
0
0
0
 
121
5
20110101
   
0.460833
0.421880
0
0
0
 
122
       
0.144680
0.144680
0
0
0
 
123
       
0.225000
0.225000
0
0
0
 
124
       
0.800000
0.800000
0
0
0
 
125
       
0.700000
0.700000
0
0
0
 
126
       
0.460000
0.340000
0
0
0
 
127
       
0.516014
0.516014
0
0
0
 
128
       
0.342100
0.342100
0
0
0
 
129
       
0.371400
0.300000
0
0
0
 
130
       
0.481050
0.481050
0
0
0
 
131
       
0.649350
0.519480
0
0
0
 
132
       
0.750000
0.750000
0
0
0
 
133
       
0.748460
0.748460
0
0
0
 
134
       
0.700000
0.700000
0
0
0
 
135
       
0.575540
0.575540
0
0
0
 
136
       
0.700000
0.508470
0
0
0
 
137
       
0.700000
0.660000
0
0
0
 
138
       
0.800000
0.800000
0
0
0
 
139
       
0.700000
0.700000
0
0
0
 
140
       
0.364580
0.208330
0
0
0
 
141
       
0.674090
0.449390
0
0
0
 
142
       
0.644440
0.644440
0
0
0
 
143
       
0.470590
0.470590
0
0
0
 
144
       
0.291260
0.291260
0
0
0
 
145
       
0.666670
0.606060
0
0
0
 
146
       
0.744186
0.744186
0
0
0
 
147
       
0.750000
0.750000
0
0
0
 
148
       
0.799770
0.582240
0
0
0
 
149
       
0.688100
0.688100
0
0
0
 
150
       
0.222220
0.222220
0
0
0
 
151
       
0.703220
0.703220
0
0
0
 
152
       
0.438600
0.438600
0
0
0
 
153
       
0.650000
0.555555
0
0
0
 
154
       
0.700000
0.700000
0
0
0
 
155
       
0.666670
0.606060
0
0
0
 
156
       
0.655690
0.655690
0
0
0
 
157
       
0.549450
0.549450
0
0
0
 
158
       
0.328800
0.171570
0
0
0
 
159
       
0.574470
0.574470
0
0
0
 
160
       
0.516130
0.451610
0
0
0
 
161
       
0.654550
0.436360
0
0
0
 
162
       
0.580769
0.407690
0
0
0
 
163
       
0.600000
0.600000
0
0
0
 
164
       
0.800000
0.581400
0
0
0
 
165
       
0.454500
0.454500
0
0
0
 
166
       
0.333330
0.333330
0
0
0
 
167
       
0.148148
0.148148
0
0
0
 
168
       
0.500000
0.500000
0
0
0
 
169
       
0.684444
0.684444
0
0
0
 
170
       
0.733333
0.733333
0
0
0
 
171
       
0.598900
0.598900
0
0
0
 

 

 
141
142
143
144
145
146
147
148
149
150
Key
Pool Insurance Co.
Name
Pool Insurance Stop
Loss %
MI Certificate
Number
Updated DTI
(Front-end)
Updated DTI
(Back-end)
Modification
Effective Payment
Date
Total Capitalized
Amount
Total Deferred
Amount
Pre-Modification
Interest (Note) Rate
Pre-Modification P&I
Payment
1
                   
2
                   
3
                   
4
                   
5
                   
6
                   
7
                   
8
                   
9
                   
10
                   
11
                   
12
                   
13
                   
14
                   
15
                   
16
                   
17
                   
18
                   
19
                   
20
                   
21
                   
22
                   
23
                   
24
                   
25
                   
26
                   
27
                   
28
                   
29
                   
30
                   
31
                   
32
                   
33
                   
34
                   
35
                   
36
                   
37
                   
38
                   
39
                   
40
                   
41
                   
42
                   
43
                   
44
                   
45
                   
46
                   
47
                   
48
                   
49
                   
50
                   
51
                   
52
                   
53
                   
54
                   
55
                   
56
                   
57
                   
58
                   
59
                   
60
                   
61
                   
62
                   
63
                   
64
                   
65
                   
66
                   
67
                   
68
                   
69
                   
70
                   
71
                   
72
                   
73
                   
74
                   
75
                   
76
                   
77
                   
78
                   
79
                   
80
                   
81
                   
82
                   
83
                   
84
                   
85
                   
86
                   
87
                   
88
                   
89
                   
90
                   
91
                   
92
                   
93
                   
94
                   
95
                   
96
                   
97
                   
98
                   
99
                   
100
                   
101
                   
102
                   
103
                   
104
                   
105
                   
106
                   
107
                   
108
                   
109
                   
110
                   
111
                   
112
                   
113
                   
114
                   
115
                   
116
                   
117
                   
118
                   
119
                   
120
                   
121
                   
122
                   
123
                   
124
                   
125
                   
126
                   
127
                   
128
                   
129
                   
130
                   
131
                   
132
                   
133
                   
134
                   
135
                   
136
                   
137
                   
138
                   
139
                   
140
                   
141
                   
142
                   
143
                   
144
                   
145
                   
146
                   
147
                   
148
                   
149
                   
150
                   
151
                   
152
                   
153
                   
154
                   
155
                   
156
                   
157
                   
158
                   
159
                   
160
                   
161
                   
162
                   
163
                   
164
                   
165
                   
166
                   
167
                   
168
                   
169
                   
170
                   
171
                   

 

 
151
152
153
154
155
156
157
     
Key
Pre-Modification
Initial Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next Interest Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
Number of
Modifications
Cash To/From Brrw at Closing
Brrw - Yrs at in Industry
CoBrrw - Yrs at in Industry
1
             
-10239.3
19
0
2
             
3943.18
41
0
3
             
-289173
13
0
4
             
-677961
27
0
5
             
95
24
0
6
             
-624566
8
 
7
             
-13791.9
5
 
8
             
-307589
10
0
9
             
-72755.2
15
16
10
             
-316837
9.5
0
11
             
-174210
15
15
12
             
-122531
13
0
13
             
9377.63
20
14
14
             
-184839
17
10
15
             
239
8
0
16
             
-10000
18
0
17
             
-596.15
14
4
18
             
-7742.34
15
0
19
             
-700566
8
7
20
             
1466.16
34
22
21
             
-295042
11
0
22
             
-1275831
12
 
23
             
-33887.1
44
0
24
             
-505630
42
29
25
             
-5515.5
15
15
26
             
22.5
19
0
27
             
-3562.98
33
0
28
             
-686135
15
0
29
             
-615605
5
0
30
             
-554746
12
0
31
             
-229469
19
42
32
             
-10140.1
31
0
33
             
-2889.52
19
 
34
             
-720509
11
14
35
             
-323108
15
10
36
             
-106047
16
0
37
             
-79959.8
17
 
38
             
-696518
25
0
39
             
-41689.4
99
0
40
             
-494819
6
0
41
             
-56578
20
0
42
             
-9445.73
20
0
43
             
-4588.3
28
0
44
             
-258911
13
0
45
             
1128.45
20
0
46
             
5594.49
15
0
47
             
-6050.65
14
0
48
             
-377946
33
0
49
             
-1886737
18
21
50
             
-2157.32
22
0
51
             
-6229.39
4.7
0
52
             
-331946
4
3
53
             
-2741111
12
14
54
             
-277702
12
0
55
             
-4802.45
42
0
56
             
-13970
23
15
57
             
-10192.5
20
0
58
             
-2418.14
22
0
59
             
-93608.9
25
25
60
             
105844.3
31
0
61
             
-382021
14
0
62
             
-874724
14
0
63
             
378375.7
14
0
64
             
-71779.3
29
19
65
             
-36594.2
3
0
66
             
-6525.2
16
0
67
             
-32090.2
13
0
68
             
-121544
6
0
69
             
-9055.5
14
0
70
             
-8867.03
10
 
71
             
-1536.68
28
24
72
             
10239.27
14
0
73
             
39607.08
3
 
74
             
-2157.1
12
15
75
             
-20741.3
9
 
76
             
1462693
17
0
77
             
0
99
 
78
             
-4901.62
99
 
79
             
30629.81
25
20
80
             
0
14
14
81
             
-10083
16
0
82
             
-167318
14
8
83
             
-1646938
3
13
84
             
-2737.76
19
0
85
             
500
3
0
86
             
-10913.7
15
0
87
             
-18342.6
99
0
88
             
-218880
1
0
89
             
-36302.5
13
 
90
             
-13346.7
30
4
91
             
-542893
12
0
92
             
-182146
9
8
93
             
-3817.68
16
8
94
             
-387134
22
19
95
             
-13390.4
3
0
96
             
-755335
30
0
97
             
-12538.8
27
0
98
             
0
15
0
99
             
32188.41
20
0
100
             
-7684.66
12
0
101
             
-20683
4
0
102
             
-400197
15
16
103
             
-15957
10
0
104
             
-18251.9
15
0
105
             
-860963
11
0
106
             
-4652.54
10
0
107
             
-85068.4
15
2
108
             
-788712
8
0
109
             
-5157.25
99
0
110
             
-369358
28
24
111
             
-217627
7
0
112
             
-122726
37
0
113
             
15.33
10
0
114
             
-270240
11
0
115
             
-1250432
18
0
116
             
-11143.8
10
16
117
             
-1170158
99
 
118
             
-1145719
3
4
119
             
-368594
20
0
120
             
-14891.4
22
0
121
             
-7252.37
30
0
122
             
-9835.72
36
0
123
             
-40972.7
15
18
124
             
-374940
15
0
125
             
-17197.7
99
0
126
             
174567.9
27
9
127
             
-696546
24
20
128
             
-2147450
13
0
129
             
-78826.7
20
0
130
             
-1620635
14
0
131
             
-1372691
6
15
132
             
-710135
11
 
133
             
-249486
9
8
134
             
545
5
 
135
             
-1234067
15
12
136
             
-950000
20
0
137
             
-315.68
23
0
138
             
-263565
25
0
139
             
-433006
99
 
140
             
38
99
3
141
             
-1236977
18
20
142
             
-860848
11
0
143
             
-7865.17
4
 
144
             
-3551625
24
 
145
             
-147388
9
16
146
             
-431052
9
 
147
             
202932.9
99
 
148
             
-358591
15.7
0
149
             
-19721.8
23.4
0
150
             
289328.5
40.5
40
151
             
-307890
18
 
152
             
-10226.6
6
0
153
             
-41802.1
19
0
154
             
-623518
10
0
155
             
-67359.2
27
0
156
             
-17603.8
16
0
157
             
-759963
14
0
158
             
-11285.3
29
0
159
             
-20241.6
17
0
160
             
-194678
30
12
161
             
-13144.2
10
10
162
             
-13144.2
29
0
163
             
-11315.7
20
0
164
             
-3574.33
20
0
165
             
-3574.33
35
0
166
             
-7839.04
27
0
167
             
-9066.76
30
0
168
             
-9446.28
16
0
169
             
-137818
19
0
170
             
-97441.1
5
 
171
             
40487
99
0

 

                       
Key
Junior Mortgage Drawn Amount
Maturity Date
Primary Borrower Wage Income (Salary)
Primary Borrower Wage Income (Bonus)
Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary)
Co-Borrower Wage Income (Bonus)
Co-Borrower Wage Income (Commission)
Originator Doc Code
RWT Income Verification
RWT Asset Verification
1
756110
20400801
118676
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
2
165000
20400701
30154.42
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
3
0
20400701
31723.54
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
4
0
20400701
19958.33
10750
0.00
0.00
0.00
0.00
Full
2 years
Y
5
490000
20400801
33333
103865.5
0.00
0.00
0.00
0.00
Full
2 years
Y
6
0
20400801
10833
25096
0
     
Full
2 years
Y
7
0
20400801
13812.67
0
0.00
     
Full
2 years
Y
8
0
20400801
29166.66
0
0.00
0.00
0.00
0.00
Full
2 years
Y
9
0
20400801
15998
0
0.00
13364
0.00
0.00
Full
2 years
Y
10
0
20400801
14583.34
0.00
0
0
0.00
0.00
Full
2 years
Y
11
0
20400901
18333.33
0
0
18333.33
0
0
Full
2 years
Y
12
0
20400901
45138.9
0
0
0
0.00
0.00
Full
2 years
Y
13
0
20400901
43770
0
0
0
0
0
Full
2 years
Y
14
0
20400901
18055
0
0
19000
0
0
Full
2 years
Y
15
135000
20400901
27689
0
0
0
0
0
Full
2 years
Y
16
137709.4
20400901
51417.25
0
0
0
0
0
Full
2 years
Y
17
1280865
20400901
0
76579
0
-7
0
0
Full
2 years
Y
18
100000
20400901
0
0
23365.27
0
0
0
Full
2 years
Y
19
0
20400901
7916.66
0
0
8083.34
1295.34
0
Full
2 years
Y
20
260000
20401001
17039
0
0
7089
0
0
Full
2 years
Y
21
0
20400901
16667
6111
0
0
0
0
Full
2 years
Y
22
0
20401001
16667
13173
0
     
Full
2 years
Y
23
0
20400901
8750
0
0
0
0
0
Full
2 years
Y
24
381250
20400901
15607
0
0
15607
0
0
Full
2 years
Y
25
0
20400901
21872.93
0
0
11559.66
0
0
Full
2 years
Y
26
750000
20400901
62500
14978
0
0
0
0
Full
2 years
Y
27
0
20400901
49278.13
0
0
0
0
0
Full
2 years
Y
28
0
20400901
26814
0
0
0
0
0
Full
2 years
Y
29
0
20400901
20833
5833
0
0
0
0
Full
2 years
Y
30
0
20401001
16883
5684
0
0
0
0
Full
2 years
Y
31
0
20400901
4847.22
0
0
19142.14
0
0
Full
2 years
Y
32
0
20401001
0
0
0
0
0
0
Full
1 year
Y
33
0
20401101
8333
0
29875
     
Full
2 years
Y
34
400000
20401001
16250
3810
0
17251
0
0
Full
2 years
Y
35
350000
20401001
78112
0
0
10750
0
0
Full
2 years
Y
36
0
20401001
12190
0
0
0
0
0
Full
2 years
Y
37
0
20401101
16667
9671
0
     
Full
2 years
Y
38
0
20401001
25833.34
13333.33
0
0
0
0
Full
2 years
Y
39
0
20401201
0
0
0
0
0
0
Full
2 years
Y
40
0
20401001
21145
43605
0
0
0
0
Full
2 years
Y
41
1300000
20401001
56198
0
0
0
0
0
Full
2 years
Y
42
0
20401001
45832
0
0
0
0
0
Full
2 years
Y
43
100000
20401101
23338.34
0
0
0
0
0
Full
2 years
Y
44
0
20401201
91913
0
0
0
0
0
Full
2 years
Y
45
0
20401001
14583
36667
0
0
0
0
Full
2 years
Y
46
100000
20401101
27918
0
0
0
0
0
Full
2 years
Y
47
0
20401101
35004
0
0
0
0
0
Full
2 years
Y
48
0
20401101
38542
0
0
0
0
0
Full
2 years
Y
49
0
20401001
13666
0
0
19000
0
0
Full
2 years
Y
50
110000
20401101
63182
0
0
0
0
0
Full
2 years
Y
51
0
20401101
16250
11429
0
0
0
0
Full
2 years
Y
52
0
20401001
13650
0
0
15417
0
0
Full
2 years
Y
53
0
20401101
33333
133333
0
33333
21142
0
Full
2 years
Y
54
0
20401101
22917
0
0
0
0
0
Full
2 years
Y
55
0
20401101
54522
0
0
0
0
0
Full
2 years
Y
56
0
20401101
14185
0
0
17683
0
0
Full
2 years
Y
57
0
20401101
16667
31250
0
0
0
0
Full
2 years
Y
58
0
20401201
0
0
71602
0
0
0
Full
2 years
Y
59
0
20401201
178
0.00
0.00
17782.34
0
0
Full
2 years
Y
60
100000
20401201
18190
0
0
0
0
0
Full
2 years
Y
61
0
20401201
16666.67
0
0
0
0
0
Full
2 years
Y
62
500000
20390501
46268
0
0
0
0
0
Full
2 years
Y
63
0
20390501
0
0
0
0
0
0
Full
2 years
Y
64
0
20390301
27334
51833
0
7008
0
0
Full
2 years
Y
65
0
20390301
49546
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
66
0
20390301
19167
6292
0
0
0
0
Full
2 years
Y
67
0
20390301
15833
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
68
200000
20390301
26817
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
69
100000
20390801
0
0
0
0
0
0
Full
2 years
Y
70
0
20390401
20833
49946
0.00
     
Full
2 years
Y
71
0
20390301
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
72
0
20390401
14337
79360
0.00
0.00
0.00
0.00
Full
2 years
Y
73
300000
20390401
28592
0.00
0.00
     
Full
2 years
Y
74
0
20390401
0.00
0.00
0.00
5000
0.00
0.00
Full
2 years
Y
75
0
20390401
12500
45903
0.00
     
Full
2 years
Y
76
0
20390401
45147
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
77
0
20390401
0.00
0.00
0.00
     
Full
2 years
Y
78
0
20390401
0.00
0.00
0.00
     
Full
2 years
Y
79
0
20390401
67996
0.00
0.00
2790
0.00
0.00
Full
2 years
Y
80
500000
20390401
16229
0
0
0
0
0
Full
2 years
Y
81
0
20390501
0
0
0
0
0
0
Full
2 years
Y
82
0
20390401
18750
0.00
0.00
38354
0.00
0.00
Full
2 years
Y
83
0
20390401
49523
0.00
0.00
3025
0.00
0.00
Full
2 years
Y
84
0
20390401
23335
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
85
0
20390401
24794
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
86
110761.3
20390601
25000
24036
0
0
0
0
Full
2 years
Y
87
0
20390401
0
0
0
0
0
0
Full
2 years
Y
88
0
20390401
22568
0
0
0
0
0
Full
2 years
Y
89
150000
20390401
15000
77769
0
     
Full
2 years
Y
90
500000
20390401
22929.17
0
0
0
0
0
Full
2 years
Y
91
0
20390401
15488.42
0
0
0
0
0
Full
2 years
Y
92
0
20390501
10000
0
0
8333
0
0
Full
2 years
Y
93
0
20390501
8642
0
0
7750
0
0
Full
2 years
Y
94
100000
20390401
13750
0.00
0.00
7506
0
0
Full
2 years
Y
95
0
20390501
0
0
0
0
0
0
Full
2 years
Y
96
0
20390401
0
0
0
0
0
0
Full
2 years
Y
97
0
20390501
0
0
0
0
0
0
Full
2 years
Y
98
0
20390401
39781
13571
0
0
0
0
Full
2 years
Y
99
0
20390501
0
0
0
0
0
0
Full
2 years
Y
100
0
20390501
12500
0
0
0
0
0
Full
2 years
Y
101
0
20390501
3914.83
0
0
0
0
0
Full
2 years
Y
102
100000
20390401
17500
0.00
0.00
10350
0
0
Full
2 years
Y
103
300000
20390501
29349
23166.67
0
0
0
0
Full
2 years
Y
104
0
20390501
8750.02
0
8732
0
0
0
Full
2 years
Y
105
596500
20390401
0
0
0
0
0
0
Full
2 years
Y
106
0
20390401
0
0
25447
0
0
0
Full
2 years
Y
107
0
20390501
0
0
0
0
0
0
Full
2 years
Y
108
0
20390401
8334
0
61250
0
0
0
Full
2 years
Y
109
100000
20390501
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
110
100000
20390501
25657.6
12500
0
12780.46
0
0
Full
2 years
Y
111
0
20390501
0
0
0
0
0
0
Full
2 years
Y
112
0
20390501
14625
2100
0
0
0
0
Full
2 years
Y
113
0
20390501
24167
0
0
0
0
0
Full
2 years
Y
114
0
20390501
15000
6458
0
0
0
0
Full
2 years
Y
115
0
20390501
0
0
0
0
0
0
Full
2 years
Y
116
0
20390501
0
0
0
16666.67
0
0
Full
2 years
Y
117
100000
20390501
0
0
0
     
Full
2 years
Y
118
0
20390601
0
0
0
0
0
0
Full
2 years
Y
119
100000
20390501
18750
37500
0
0
0
0
Full
2 years
Y
120
78750
20390601
71250
0
0
0
0
0
Full
2 years
Y
121
187000
20390701
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
122
0
20400201
88555
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
123
0
20391201
0
0
0
0
0
0
Full
2 years
Y
124
0
20400201
17029
22000
0
0
0
0
Full
2 years
Y
125
0
20400301
0
0
0
0
0
0
Full
2 years
Y
126
300000
20400201
12500
0
0
7174
0
0
Full
2 years
Y
127
0
20400401
0.00
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
128
0
20400501
0
0
0
0
0
0
Full
2 years
Y
129
200000
20400701
37500
0
0
0
0
0
Full
2 years
Y
130
0
20400701
13852.32
0
0
0
0
0
Full
2 years
Y
131
500000
20400701
39270.88
0
0
37463.08
0
0
Full
2 years
Y
132
0
20400701
118550.8
0
0
     
Full
2 years
Y
133
0
20401001
10416.66
0
0
10567
0
0
Full
2 years
Y
134
0
20400701
42750
0
0
     
Full
2 years
Y
135
0
20401101
33333.33
0
0
7618
0
0
Full
2 years
Y
136
565000
20400801
66666.67
0.00
0
0
0
0
Full
2 years
Y
137
80000
20400801
8957
0
0
0
0
0
Full
2 years
Y
138
0
20400801
23752.61
0
0
0
0
0
Full
2 years
Y
139
0
20400701
0
0
0
     
Full
2 years
Y
140
1500000
20400701
0
0
0
12038
0
0
Full
2 years
Y
141
500000
20400801
12500
0
28066
12610
0
0
Full
2 years
Y
142
0
20400901
33333.33
0
0
0
0
0
Full
1 year
Y
143
0
20400901
31250
0
0
     
Full
2 years
Y
144
0
20400901
41666
0
0
     
Full
2 years
Y
145
156583.8
20400901
13333.34
25162
0
13333.34
25165
0
Full
2 years
Y
146
0
20401001
7500
0
51350
     
Full
2 years
Y
147
0
20400901
0.00
0.00
0
     
Full
2 years
Y
148
373600
20400901
35476
0
0
0
0
0
Full
2 years
Y
149
0
20400901
17500
13009.23
0
0
0
0
Full
2 years
Y
150
0
20400901
21042
0
0
0
0
0
Full
2 years
Y
151
0
20400901
25000
0
0
     
Full
2 years
Y
152
0
20400901
33333.34
0
0
0
0
0
Full
2 years
Y
153
340000
20400901
54147
0
0
0
0
0
Full
2 years
Y
154
0
20401001
28667
0
0
0
0
0
Full
2 years
Y
155
0
20401001
46364
0
0
0
0
0
Full
2 years
Y
156
0
20401001
20625
0
0
0
0
0
Full
2 years
Y
157
0
20401101
16667
0
0
0
0
0
Full
2 years
Y
158
0
20401001
41666.68
11562.5
0
0
0
0
Full
2 years
Y
159
0
20401001
16666.67
5869.5
0
0
0
0
Full
2 years
Y
160
100000
20401001
24850
0
0
1863
0
0
Full
2 years
Y
161
300000
20401001
8500
1680
0
1050
0
0
Full
2 years
Y
162
428996
20401201
42425
0
0
0
0
0
Full
2 years
Y
163
0
20401001
90000
0
0
0
0
0
Full
2 years
Y
164
376000
20401101
25000
3750
0
0
0
0
Full
2 years
Y
165
0
20401001
32527
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
166
0
20401201
44598
0
0
0
0
0
Full
2 years
Y
167
0
20401101
0
0
0
0
0
0
Full
2 years
Y
168
0
20401101
18750
8676
0
0
0
0
Full
2 years
Y
169
0
20401201
12528
0.00
0.00
0.00
0.00
0.00
Full
2 years
Y
170
0
20401201
34145
0.00
0.00
     
Full
2 years
Y
171
0
20410101
0
0
0
0
0
0
Full
2 years
Y

 
 
 

--------------------------------------------------------------------------------

 
 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of Field
Data Type
Sample Data
Format
When Applicable?
Valid Values
Proposed Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Current Loan Amount
Mortgage loan outstanding principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Interest Paid Through Date
The date through which interest is paid with the current payment, which is the
effective date from which interest will be calculated for the application of the
next payment.
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
   
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
   
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
UNK = Unknown
   
144
Updated DTI
 
 
 
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
 
 
 
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 
 
22

--------------------------------------------------------------------------------

 

ATTACHMENT 2


SALE AND SERVICING AGREEMENT


 
See Exhibit 10.3.
 



 
23

--------------------------------------------------------------------------------

 

EXHIBIT D-3
 


INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER
 






Name
Title
Specimen Signature
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________










 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


REQUEST FOR RELEASE OF DOCUMENTS


To:
Wells Fargo Bank, N.A.
Date:  _______________
 
751 Kasota Avenue
   
Minneapolis, MN  55414
   
Attn:  WFDC Release Department.
 



 
Re:
Custodial Agreement, dated as of February 1, 2011, among Citibank, N.A., as
Trustee, Wells Fargo Bank, N.A., as Custodian, Sequoia Residential Funding,
Inc., as Depositor, and Redwood Residential Acquisition Corporation, as Seller



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.
 


Mortgage Loan Number: ___________________
Investor Number: _________________
   
Mortgagor Name, Address & Zip Code: _______
Pool Number:____________________



Reason for Requesting Documents (check one):


_______ 1. Mortgage Paid in Full


_______ 2. Foreclosure


_______ 3.  Substitution


_______  4. Other Liquidation


_______  5. Non-liquidation
Reason:__________________
     
For CMI Use Only:_____________



By:____________________________________________
(Authorized Signature)


Printed Name ___________________________________


Servicer Name:______________________________ ____


Ship To Address: ________________________________



 
__________________________________
   
Phone:
______________________


 
 

--------------------------------------------------------------------------------

 

Custodian


Please acknowledge the execution of the above request by your signature and date
below:



   
Date
Signature
         
Documents returned to Custodian:
             
Date
Custodian
   












 
 

--------------------------------------------------------------------------------

 
